        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 1 of 130



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      x
In re PHILIP MORRIS INTERNATIONAL     : Master Docket No. 1:18-cv-08049-RA
INC. SECURITIES LITIGATION            :
                                      : CLASS ACTION
                                      :
This Document Relates To:             :
                                      :
      ALL ACTIONS.                    :
                                      : DEMAND FOR JURY TRIAL
                                      x

              CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
               FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 2 of 130



                                                    TABLE OF CONTENTS
                                                                                                                     Page(s)
NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................6

PARTIES .........................................................................................................................................7

SUBSTANTIVE ALLEGATIONS .................................................................................................9

           A.         Philip Morris’s Efforts to Pedal Supposedly “Reduced-Risk” Products to
                      Extract Profits ..........................................................................................................9
           B.         Philip Morris Repeatedly Represented that Its iQOS Studies Complied
                      with Good Clinical Practices .................................................................................18
           C.         Defendants Knew But Failed to Disclose Significant Irregularities in the
                      Scientific Studies Forming the Basis of Philip Morris’s FDA Application...........21
                      1.         Contrary to Defendants’ Representations, the Clinical Trial
                                 Investigators Were Unqualified and Lacked Adequate Resources ............23
                      2.         Philip Morris’s Own Scientists and Researchers Disagreed With
                                 Philip Morris’s Public Representations That iQOS Is Less Harmful
                                 Than Cigarettes ..........................................................................................27
                      3.         Invalid Urine Samples Were Used in the Polish iQOS Study ...................29
                      4.         Contaminated Urine Samples Were Used in the Japan Study ...................30
           D.         Philip Morris Hid Adverse Results from Four Scientific Studies That
                      Refuted Claims Regarding the Safety of iQOS .....................................................31
           E.         Philip Morris Contradicted and Silenced Independent Researchers Who
                      Found High Toxins in iQOS ..................................................................................34
           F.         The FDA Advisory Panel Meeting and the FDA’s Recommendation to
                      Reject Philip Morris’s Application ........................................................................35
           G.         After the Flawed Clinical Trials and FDA Concerns Were Disclosed,
                      Defendants Misrepresented iQOS Growth in Japan ..............................................40
           H.         Defendants Shocked The Market By Announcing That iQOS Sales Were
                      Actually Slowing in Japan .....................................................................................50
DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS MADE
     DURING THE CLASS PERIOD ......................................................................................55

           A.         Materially False and Misleading Statements Concerning the Company’s
                      Scientific Studies ...................................................................................................56
                      1.         The 2016 Statements ..................................................................................56
                      2.         The 2017 Statements ..................................................................................69
                      3.         The 2018 Statements ..................................................................................92


                                                                     -i-
             Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 3 of 130



           B.         Materially False and Misleading Statements Concerning Sales Growth in
                      Japan ......................................................................................................................94
           C.         Philip Morris’s Class Period SEC Filings Did Not Comply with SEC
                      Disclosure Requirements .....................................................................................109
ADDITIONAL SCIENTER ALLEGATIONS ............................................................................111

LOSS CAUSATION/ECONOMIC LOSS ..................................................................................115

APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET .........117

NO SAFE HARBOR ...................................................................................................................119

CLASS ACTION ALLEGATIONS ............................................................................................120

CLAIMS FOR RELIEF ...............................................................................................................122

COUNT I .....................................................................................................................................122

           For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All
                  Defendants ...........................................................................................................122
COUNT II ....................................................................................................................................123

           For Violation of Section 20(a) of the Exchange Act Against the Individual
                  Defendants ...........................................................................................................123
PRAYER FOR RELIEF ..............................................................................................................123

           A.         Declaring this action to be a proper class action pursuant to Federal Rule
                      of Civil Procedure 23; ..........................................................................................123
           B.         Awarding Plaintiffs and the members of the Class damages and interest; ..........123
           C.         Awarding Plaintiffs’ reasonable costs, including attorneys’ fees; and ................123
           D.         Awarding such equitable/injunctive relief or other relief as the Court may
                      deem just and proper. ...........................................................................................123
JURY DEMAND .........................................................................................................................123




                                                                     - ii -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 4 of 130



       Lead Plaintiffs Union Asset Management Holding AG and Teamsters Local 710 Pension

Fund (collectively, “Plaintiffs”), individually and on behalf of all other persons similarly

situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint against Defendants

(defined below), allege the following based upon personal knowledge as to Plaintiffs and

Plaintiffs’ own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other

things, a review of Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Philip Morris International Inc. (“Philip Morris” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiffs believe that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This a federal securities class action on behalf of a class consisting of all persons

and entities, other than Defendants, who purchased or otherwise acquired the publicly traded

securities of Philip Morris from July 26, 2016 through April 18, 2018, inclusive (the “Class

Period”). Plaintiffs seek to recover compensable damages caused by Defendants’ violations of

the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.

       2.      Philip Morris is one of the largest and most recognizable cigarette and tobacco

manufacturing companies in the world. The Company’s subsidiaries and affiliates and their

licensees are engaged in the manufacture and sale of cigarettes and other nicotine-containing

products in markets outside of the United States.
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 5 of 130



       3.      Cigarette sales have been declining worldwide for years.        To combat these

negative sales trends, the Company has in recent years been engaged in the development and

commercialization of smoke-free alternatives to cigarettes. These products, known as reduced-

risk products (“RRPs”), are marketed as safer and presenting a lower health risk than cigarettes.

Philip Morris claimed that its “ambition is to lead a full-scale effort to ensure that non-

combustible products ultimately replace cigarettes to the benefit of adult smokers, society, our

company and our shareholders.” The Company’s flagship RRP, “iQOS,” is a controlled device

into which a specially designed heated tobacco unit (known as HEETS or HeatSticks) is inserted;

the tobacco unit is then heated to generate an aerosol.

       4.      This case focuses on the transformative shift in Philip Morris’s business model

away from traditional cigarettes and Defendants’ efforts to drive interest in iQOS through their

aggressive and materially false and misleading statements about iQOS. As alleged herein,

during the Class Period, Defendants made materially false and misleading statements about the

clinical trials conducted by the Company in connection with its Modified Risk Tobacco Product

Application (“MRTPA”) to the U.S. Food and Drug Administration (“FDA”) for iQOS, as well

as the performance of iQOS in its primary market, Japan, in the wake of the FDA’s rejection of

Philip Morris’s claim that iQOS is safer than cigarettes.

       5.      Following the initial roll-out of iQOS into Japanese markets in 2014, Philip

Morris sought to expand its consumer base worldwide. As a key part of this expansion strategy,

the Company submitted its MRTPA for iQOS to the FDA in December 2016. During the Class

Period, Defendants repeatedly claimed that the clinical studies it sponsored in connection with

the MRTPA showed that iQOS is less harmful than cigarettes.




                                               -2-
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 6 of 130



        6.     As detailed more fully below, these statements were materially false and

misleading because Defendants knew but failed to disclose, inter alia, that there were

irregularities in the studies underpinning Philip Morris’s applications to the FDA for iQOS in the

United States. Half of these clinical studies were conducted in Japan, the very market where

iQOS sales were first introduced. In addition, contrary to Defendants’ representations, Philip

Morris’s clinical studies failed to comply with Good Clinical Practices and the Company failed

to inform the market that there were at least 53 potentially harmful compounds in iQOS that did

not exist in cigarettes. In other words, the chances of the FDA approving Philip Morris’s

application were much less likely than investors had been led to believe, and Defendants knew

that.

        7.     On December 20, 2017, Reuters released an investigative report detailing

irregularities in the clinical trials underpinning the Company’s FDA application for iQOS in the

United States. Reuters highlighted significant deficiencies within the clinical trials, such as

tainted urine samples and significant shortcomings in the training and professionalism of the lead

investigators, including the failure to follow basic procedure to obtain informed consent, and

uninformed and unsophisticated investigators, among other concerns.

        8.     In response to this disappointing news, the Company’s stock price fell $3.75 per

share to close at $104.37 per share on December 20, 2017, eviscerating more than $5.8 billion in

market capitalization.

        9.     Then, on January 25, 2018, the FDA’s Tobacco Products Scientific Advisory

Committee (“TPSAC”) recommended the rejection of Philip Morris’s bid to market iQOS as

safer than traditional cigarettes in the United States. That same day, The New York Times

published an article entitled “F.D.A. Panel Rejects Philip Morris’s Claim That Tobacco Stick Is




                                              -3-
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 7 of 130



Safer Than Cigarettes,” reporting that the TPSAC Committee questioned the quality of the

science behind the Company’s safety claims, and in an eight-to-one vote, the “panel rejected the

company’s contention that ‘scientific studies have shown that switching completely from

cigarettes to the IQOS system can reduce the risks of tobacco-related diseases.’”

       10.     In response to this news, the Company’s stock price fell $3.11 per share to close

at $107.49 on January 25, 2018, wiping out approximately $4.8 billion in market capitalization.

       11.     Following the revelation of the deficient iQOS clinical trials and the FDA’s

TPSAC recommendations, Defendants needed to assure investors that demand for iQOS had not

waned and that it was still experiencing strong demand for iQOS in Japan – by far the

Company’s most important iQOS market. For example, Defendant Andre Calantzopoulous,

Philip Morris’s Chief Executive Officer, highlighted the supposedly “increasing demand for

HeatSticks, which we expect to grow further in the first quarter.” But, Defendants failed to

disclose that demand for iQOS in Japan was slowing as consumers learned of the FDA panel’s

rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of other evidence

rebutting that claim, and that Philip Morris had already saturated the younger, easier-to-convert,

iQOS user base and was struggling to get older, slower-to-change, cigarette smokers to switch to

using the iQOS device in Japan.

       12.     On April 19, 2018, in a stunning reversal from what Defendants had recently

relayed to the market, Defendants disclosed that growth in iQOS sales had actually slowed in the

very same Japanese markets that they had just highlighted as experiencing strong growth. In

particular, Defendants announced that the Company’s market share growth in Japan had hit a

“plateau,” and that Philip Morris was experiencing “less-rapid-than-initially-projected growth in

sales of devices to consumers in Japan in the first quarter, as we are now reaching more




                                               -4-
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 8 of 130



conservative adult smoker segments that may require, at least at first, slightly more time for

adoption.”

       13.     On this news, the Company’s stock price plummeted $15.80 per share, or more

than 15%, to close at $85.64 per share on April 19, 2018, on heavy trading volume. This

represented the worst daily decline for the Company’s stock in nearly a decade.

       14.     As a result of Defendants’ materially false and misleading statements, Philip

Morris securities traded at artificially inflated prices during the Class Period. After the above

revelations seeped into the market, the price of Philip Morris common stock declined

significantly, sending the Company’s stock price down 30% from its Class Period high.

       15.     Before the truth about the Company’s deficient clinical trials and the performance

of iQOS in Japan were revealed to the market, Defendant Calantzopolous and other senior Philip

Morris executives cashed in, collectively selling over $31 million of their personally-held Philip

Morris shares to the unsuspecting investing public at artificially inflated prices. Defendants’

fraudulent scheme and the loss felt by investors are shown in the following graphic:




                                              -5-
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 9 of 130




                              JURISDICTION AND VENUE

       16.    The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       17.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       18.    Venue is proper in this District pursuant to §27 of the Exchange Act (15 U.S.C

§78aa) and 28 U.S.C. §1391(b), as the Company maintains its principal executive offices in the




                                             -6-
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 10 of 130



United States, conducts business, and a significant portion of the Defendants’ actions, and the

subsequent damages, took place within this District.

       19.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       20.     Lead Plaintiff Union Asset Management Holding AG purchased Philip Morris

securities during the Class Period as set forth in its previously filed certification, which is

incorporated by reference herein, and was damaged thereby.

       21.     Lead Plaintiff Teamsters Local 710 Pension Fund purchased Philip Morris

securities during the Class Period, as set forth in the certification attached as Appendix A, and

was damaged thereby.

       22.     Defendant Philip Morris is a Virginia corporation with its principal executive

offices in the U.S. located at 120 Park Avenue, New York, New York. Philip Morris, through its

subsidiaries, manufactures and sells cigarettes, other tobacco products, and other nicotine-

containing products. The Company’s stock trades on the New York Stock Exchange (“NYSE”)

under the ticker symbol “PM.”

       23.     Defendant André Calantzopoulos (“Calantzopoulos”) has been the Chief

Executive Officer (“CEO”) of Philip Morris since May 8, 2013. Calantzopoulos served as Philip

Morris’s Chief Operating Officer from March 28, 2008, until his appointment as CEO. He

joined the Company in 1985.




                                                  -7-
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 11 of 130



       24.     Defendant Martin G. King (“King”) has served as Philip Morris’s Chief Financial

Officer (“CFO”) since January 1, 2018.       Before his appointment as CFO, King served as

President of the Company’s Asia region. He joined the Company in 2003.

       25.     Defendant Patrick Picavet (“Picavet”) is Philip Morris’s Director of Medical

Affairs. Between August 2014 and January 2017, Picavet was Philip Morris’s Director of

Clinical Assessment. Commencing in February 2017, Picavet became the Company’s Director

of Medical Affairs and was responsible for the planning and execution of the Company’s

scientific studies on its smoke-free products, including iQOS.

       26.     Defendant Jacek Olczak (“Olczak”) has served as Philip Morris’s Chief Operating

Officer (“COO”) since January 1, 2018. Olczak also served as the Company’s CFO during the

Class Period until his appointment as COO. He joined the Company in 1993 as a Manager of

Finance and Administration and was appointed CFO in August 2012.

       27.     Defendant Manuel C. Peitsch (“Peitsch”) was Philip Morris’s Chief Scientific

Officer for Reduced-Risk Products during the Class Period.

       28.     Defendant Frank Lüdicke (“Lüdicke”) was Philip Morris’s Chief Medical Officer

during the Class Period. He oversaw the Company’s clinical trials for iQOS.

       29.     Defendants Calantzopoulos, King, Picavet, Olczak, Peitsch, and Lüdicke are

sometimes referred to herein as the “Individual Defendants.”

       30.     The Individual Defendants, because of their positions with the Company,

possessed the power and authority to control the content of Philip Morris’s reports to the SEC;

press releases; documents posted by the Company on its official website; and presentations to

securities analysts, money portfolio managers and institutional investors, i.e., the market. The

Individual Defendants were provided with copies of the Company’s reports and press releases




                                              -8-
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 12 of 130



alleged herein to be misleading before, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material nonpublic information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein, as those statements were each “group-published” information, the result of the collective

actions of the Individual Defendants.

       31.     The Individual Defendants, together with Defendant Philip Morris, are

collectively referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       A.      Philip Morris’s Efforts to Pedal Supposedly “Reduced-Risk” Products
               to Extract Profits

       32.     The vast majority of Philip Morris’s sales derive from cigarettes, which include

the Company’s well-known and traditional brands such as Marlboro.                   Large tobacco

manufacturers, however, have been under the threat of declining sales volumes for years, as the

number of smokers has decreased globally, offset somewhat by population growth. Companies

such as Philip Morris have branched out into alternative smokeless products, such as heated

tobacco products, to increase sales volumes and market share. Philip Morris has spent over $4

billion developing these new smoking platforms and, as part of that initiative, has published its

findings based largely on clinical and non-clinical studies.       Between 2016 and 2017, the

Company’s total cigarette shipment volumes decreased from about 812.9 billion units to about

761.9 billion units. During this same time, sales of the Company’s heated tobacco products

increased from about 7.4 billion units to over 36.2 billion units. Thus, it was critically important



                                               -9-
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 13 of 130



to investors and the Company’s long-term prospects that Philip Morris stem the tide of lower

cigarette sales volumes and continue to increase its heated tobacco unit sales volumes.

        33.     In September 2017, Philip Morris announced it had pledged up to $1 billion to

launch a foundation dedicated to eliminating smoking worldwide.              Upon making this

announcement, Defendant Calantzopoulos told the Financial Times that “[o]ur efforts are

squarely focused on ultimately replacing cigarettes with smoke-free products, by offering the

millions of men and women who continue to smoke a better alternative. We are standing at the

cusp of a true revolution . . . .”

        34.     Philip Morris acknowledges the extent of this fundamental shift in the Company’s

business model on its website as follows:




        35.     The “smoke-free” product that the Company has bet its future on is called iQOS.

iQOS is an electronic device that heats specially designed tobacco units – heating tobacco just

enough to release a flavorful nicotine-containing vapor without combustion, fire, ash or smoke.

iQOS contains three main components: a heated tobacco unit (called HEETS or HeatSticks), an

iQOS holder and a charger.




                                             - 10 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 14 of 130




       36.     Philip Morris claims that “[b]ecause the tobacco is heated and not burned, the

levels of harmful chemicals are significantly reduced compared to cigarette smoke.”

       37.     During the Class Period, Defendant Calantzopoulos repeatedly told investors and

the media that he intended to replace cigarettes with iQOS: “I believe there will come a moment

in time where I would say we have sufficient adoption of these alternative products ... to start

envisaging, together with governments, a phase-out period for cigarettes,” Calantzopoulos said in

an interview on BBC Radio 4. “I hope this time will come soon,” he added. Similarly, Manuel

Peitsch, the Company’s Chief Scientific Officer emphasized the importance of iQOS to the

Company’s future, telling investors that “[a]t PMI, our company’s objective is clear: our future is

in products that have been scientifically demonstrated to be less harmful than cigarettes. If our

science is not credible, millions of smokers who might otherwise benefit from the alternatives we

are developing might not do so.”




                                              - 11 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 15 of 130



       38.     iQOS was first introduced in the city of Nagoya, Japan in late 2014 and launched

nationwide in Japan in the spring of 2016. During the Class Period, the success of iQOS in

Japan was vitally important as it was the only country in which it was available nationwide.

       39.     In order to increase sales, Philip Morris promoted iQOS in Japan as a less harmful

product than conventional cigarettes. This approach also helped persuade officials to classify the

iQOS device differently than cigarettes, resulting in a lower tax rate and exempting it from

ordinances banning smoking in public places.

       40.     Philip Morris’s efforts to market RRPs began almost a decade earlier.           For

example, in November 2005, at a meeting with officials from Japan’s Ministry of Health, Labor

and Welfare (“MHLW”), Peter Nixon, Managing Director of Philip Morris International, lobbied

the Japanese government against raising taxes and banning tobacco due to public health

concerns, touting a product Philip Morris was developing that was meant to reduce the risk of

tobacco-related diseases. Nixon made similar lobbying efforts again during a November 2008

meeting with MHLW officials, stating that Philip Morris is investing significant amounts of

money in researching and developing RRPs, “a very high priority in our company’s business.”

On September 21, 2016, Philip Morris’s Japan representative attended the Second Kanagawa

County Prevention of Passive Smoking in Public Facilities Regulation Review Meeting and

lobbied the government officials for better regulatory treatment of iQOS, representing that Philip

Morris has conducted clinical trials and that the heating device would be less harmful than

conventional cigarettes.

       41.     As of January 2018, cigarettes in Japan were taxed at 60 percent, while the iQOS

tobacco inserts were taxed lower, at 51 percent. According to Euromonitor International, the

Japanese heat-not-burn cigarette market reached $5.3 billion in 2017, almost triple the size of the




                                              - 12 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 16 of 130



prior year. Philip Morris held a 94% share of that market, where more than half of the world’s

iQOS users live.

        42.     Unlike in Japan, which lacked a rigorous regulatory framework, Philip Morris had

to obtain the approval of the FDA to be able to sell iQOS in the United States, and for permission

to market it as a Modified-Risk Tobacco Product (“MRTP”). The MRTP designation would

permit Philip Morris to market iQOS in the U.S. as presenting less harm or risk of disease to

users than traditional tobacco.     The Family Smoking Prevention and Tobacco Control Act

(“Tobacco Control Act”), signed into law on June 22, 2009, provides the FDA with authority to

regulate the manufacture, distribution, and marketing of tobacco products. The law also puts in

place specific restrictions on marketing tobacco products to children and gives the FDA authority

to take further action in the future to protect public health.

        43.     Defendants have stated that Philip Morris’s ability to sell iQOS in the United

States as an MRTP is conditioned upon the FDA’s approval and that the FDA’s approval will

also impact the regulatory approach of other jurisdictions.      For example, Defendants have

explained that “[w]e expect that future FDA actions are likely to influence the regulatory

approach of other interested governments.”

        44.     Section 2(40) of the Tobacco Control Act states that “[t]he dangers of products

sold or distributed as modified risk tobacco products that do not in fact reduce risk are so high

that [FDA must] ensur[e] that statements about modified risk tobacco products are complete,

accurate, and relate to the overall disease risk of the product.” The Tobacco Control Act requires

manufacturers to “demonstrate that such products . . . meet a series of rigorous criteria and will

benefit the health of the population as a whole” before marketing tobacco products for use to

reduce harm or the risk of tobacco-related disease or to reduce exposures to harmful substances




                                                - 13 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 17 of 130



associated with tobacco products.      Accordingly, the FDA has issued Draft Guidance for

MRTPA, which advises the applicant seeking FDA approval to “includ[e] information both

favorable and unfavorable to the ability of the product to reduce risk or exposure and relating to

human health.” (Emphasis in original). In the case of an application for a risk modification

order, the MRTPA must provide robust scientific evidence to demonstrate that the product

significantly reduces harm and the risk of tobacco-related disease to individual users. See

§ 911(g)(1)(A) of the FD&C Act and Draft Guidance.

       45.     In December 2016, the Company submitted an MRTPA to the FDA for iQOS. In

May 2017, the FDA formally accepted and filed the Company’s MRTPA for substantive

scientific review.1

       46.     Philip Morris submitted its FDA application under Section 911(g) of the Federal

Food, Drug, and Cosmetic Act (“FD&C Act”) requesting market orders under both § 911(g)(1)

(risk modification order) and § 911(g)2) (exposure modification order) for its Tobacco Heating

System (“THS”) to be marketed as iQOS. The Company explained that it was submitting its

application for THS as a MRTP with three different variants, Marlboro HeatSticks, Marlboro

Smooth Menthol HeatSticks, and Marlboro Fresh Menthol HeatSticks.

       47.     Section 911(g)(1) of the FD&C Act provides that the FDA may issue a modified

risk market order for a tobacco product if the sponsor satisfies a two-prong test. The applicant

must demonstrate that the product “as it is actually used by consumers, will (a) significantly

reduce harm and the risk of tobacco-related disease to individual tobacco users; and (b) benefit

the health of the population as a whole taking into account both users of tobacco products and

persons who do not currently use tobacco products.”

1
 Philip Morris entered into an agreement with Altria Client Service LLC (“ALCS”) pursuant to
which ALCS or its operating companies have a license to distribute and sell iQOS in the U.S.


                                             - 14 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 18 of 130



       48.     Philip Morris claimed that its application provided the necessary information

supporting a marketing order for an MRTP with the following three claims:

              Claim 1 under § 911(g)(1): “Switching completely from cigarettes to the iQOS
               system can reduce the risks of tobacco-related diseases.”

              Claim 2 under § 911(g)(1): “Switching completely to iQOS presents less risk of
               harm than continuing to smoke cigarettes.”

              Claim 3 under § 911(g)(2): “Switching completely from cigarettes to the iQOS
               system significantly reduces your body’s exposure to harmful and potentially
               harmful chemicals.”

       49.     In connection with the MRTPA, Philip Morris asserted that “the weight of the

evidence that THS significantly reduces harm and the risk of tobacco-related disease to

individual tobacco users is compelling” and is supported by scientific studies.

       50.     The Company also outlined the “seven-step approach” it used to assess whether

iQOS poses less risk of harm or disease than conventional cigarettes:

       Product design and control principles

       The first step of the assessment is designed to ensure that a given smoke-free
       product is manufactured to appropriate quality standards and is sufficiently
       characterized to document product performance parameters. This product
       characterization enables the establishment of a product specification, which all
       products entering the subsequent assessment steps must meet, as must the
       products that are introduced to the market. In this initial phase, PMI verifies that
       the product’s design is likely to result in a significant reduction in risk for
       smokers who switch to it and that it does not pose any additional risks to those
       already known for cigarettes. Realizing the risk reduction potential of a smoke-
       free product relies on the quality of the product design and on strict
       manufacturing controls to ensure that the product operates consistently and
       reliably.

       Aerosol chemistry and physics

       We analyze the chemical composition of the aerosol generated by the smoke-free
       product to quantify the reduction in formation of harmful and potentially harmful
       constituents in comparison with a cigarette. We also evaluate whether new
       potentially harmful constituents are generated by the smoke-free product and
       confirm the absence of combustion in aerosol generation.



                                              - 15 -
Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 19 of 130



Standard toxicology assessment

Once a product has been developed, we use robust laboratory techniques to
evaluate whether a product is less toxic than cigarette smoke. We do this by
assessing whether it causes less damage to cells and organs using in vitro and in
vivo techniques.

Systems toxicology assessment

We use highly sophisticated laboratory techniques to assess the effect of
switching to a smoke-free product on the development of smoking-related disease
in comparison with smoking and cessation. Our systems toxicology program
allows us to compare the effects of switching with those of cessation on the
molecular-level disease mechanisms caused by smoking. This is achieved by
measuring the changes in gene, protein and metabolite levels caused by switching
and cessation in comparison with continued smoke exposure and analyzing this
data using advanced computational methods.

Clinical studies

We conduct clinical studies with adult smokers according to the principles of
Good Clinical Practice. These studies help us understand whether switching to a
smoke-free alternative reduces a smoker’s exposure to toxicants compared with
on-going smoking. We also determine whether this leads to a reversal of clinical
risk markers linked to smoking-related diseases. These studies compare the
effects in continued smoking, switching and quitting cigarettes for the duration of
the studies. This phase is fundamental to help substantiate claims. (Emphasis
added)

Perception and behavior studies

Our program of Perception and Behavior Assessment studies is aimed at
developing understandable and scientifically accurate consumer messages;
assessing the comprehension of these messages and the risk perception of the
smoke-free product among various adult consumer groups; and assessing the
suitability of the smoke-free product as a substitute for cigarettes among adult
smokers.

Post-market studies and surveillance

Once a smoke-free product is on the market, we conduct post-market studies to
understand how the product is used and by whom. Our aim is to ensure that the
product does not attract significant numbers of never and former smokers, but
does lead to a significant portion of current adult smokers switching to it
completely. Additional clinical studies are conducted to determine the health
outcomes of switching to the product compared with ongoing smoking and to
cessation.



                                      - 16 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 20 of 130



        51.      In addition to non-clinical studies, the Company represented that it conducted

eight clinical studies supporting claims under §§ 911(g)(1) and (g)(2) of the FD&C Act. As

reflected in Philip Morris’s FDA application, the clinical studies are described in the table below

and were conducted between 2013 and 2015:

                                          THS Clinical Assessment

    Study Code and                                 Investigational     Comparators              Duration of
  Clinicaltrials.gov ID          Study Type           Product            Groups                  Exposure
 ZRHR-PK-01-EU               PK/PD                 THS                CC; NRT            Single use
 NCT01967732                                                          (NNS)
 ZRHR-PK-02-JP               PK/PD                 THS                CC, NRT            Single use
 NCT01959607                                                          (nicotine gum)
 ZRHM-PK-05-JP               PK/PD                 mTHS               mCC, NRT           Single use
 NCT01967706                                                          (nicotine gum)
 ZRHM-PK-06-US               PK/PD                 mTHS               mCC, NRT           Single use
 NCT01967719                                                          (NNS)
 ZRHR-REXC-03-EU             Reduced Exposure      THS                CC; SA             5 days in confinement
 NCT01959932
 ZRHR-REXC-04-JP             Reduced Exposure      THS                CC, SA             5 days in confinement
 NCT01970982
 ZRHM-REXA-07-JP             Reduced Exposure      mTHS               mCC, SA            90 days
 NCT01970995                                                                             (5 days confinement and
                                                                                         85 days ambulatory)
 ZRHM-REXA-08-US             Reduced Exposure      mTHS               mCC; SA            90 days
 NCT01989156                                                                             (5 days confinement and
                                                                                         86 days ambulatory)
 Abbr.: CC = Conventional Cigarette, EU = European Union, ID = Identification, JP = Japan, mCC= mentholated
 conventional cigarette, NNS = Nicotine Nasal Spray, NRT = Nicotine Replacement Therapy, PD = Pharmacodynamic, PK
 = Pharmacokinetic, SA = Smoking Abstinence, THS = Tobacco Heating System, mTHS = menthol version of THS, US =
 United States of America


        52.      In conducting the clinical trials for iQOS, Philip Morris defined its objectives as

follows:

                to develop RRPs that adult smokers who would otherwise continue to smoke find
                 to be satisfying alternatives to smoking;

                for those adult smokers, our goal is to offer RRPs with a scientifically
                 substantiated risk reduction profile that approaches as closely as possible that
                 associated with smoking cessation;

                to substantiate the reduction of risk for the individual adult smoker and the
                 reduction of harm to the population as a whole, based on scientific evidence of the


                                                       - 17 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 21 of 130



               highest standard that is made available for scrutiny and review by external
               independent scientists and relevant regulatory bodies; and

              to advocate for the development of science-based regulatory frameworks for the
               development and commercialization of RRPs, including the communication of
               scientifically substantiated information to enable adult consumers to make better
               health choices.

       53.     Philip Morris represented that its clinical studies were registered and available on

the public website ClinicalTrials.gov, a U.S. government database managed by the National

Institute of Health. The Company also claimed that it “remain[s] committed to sharing the

results of [its] research with the public and the scientific community.”

       B.      Philip Morris Repeatedly Represented that Its iQOS Studies
               Complied with Good Clinical Practices

       54.     During the Class Period, Philip Morris repeatedly emphasized that its clinical

studies “are conducted according to Good Clinical Practice (“GCP”).” On its official website,

the Company claimed that its clinical studies “are conducted by experienced Contract Research

Organizations (“CROs”), and that “[a]ll of our clinical studies comply with the internationally

recognized requirements of the International Conference of Harmonization’s Good Clinical

Practice.” “This dictates the quality standards for designing, conducting and reporting our

studies, as well as for protecting the safety and well-being of study-participants.” Philip Morris

told investors that the results of its clinical trials on iQOS “provide evidence to substantiate both

a reduced risk claim . . . and a reduced exposure claim,” and stated that the “totality-of-the-

evidence presented,” including the results of its clinical studies, “demonstrates that smokers

who completely switch from cigarette smoking to THS should have a significant reduction in

harm and the risk of tobacco-related diseases.”

       55.     Philip Morris acknowledged that “accurate and non-misleading communication of

a product’s risk reduction potential is a critical element to facilitate the switching of adult



                                               - 18 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 22 of 130



smokers from cigarettes to RRPs.” The Company underscored that “[w]hile there is growing

support for tobacco harm reduction, there continues to be significant skepticism about the

credibility of the tobacco industry and its ability to conduct sound science that can benefit public

health.”

       56.      According to the Guideline for Good Clinical Practice (the “Guideline”), “[GCP]

is an international ethical and scientific quality standard for designing, conducting, recording and

reporting trials that involve the participation of human subjects. Compliance with this standard

provides public assurance that . . . the clinical trial data are credible.” “The objective of th[e]

ICH2 GCP Guideline is to provide a unified standard for the European Union (EU), Japan and

the United States to facilitate the mutual acceptance of clinical data by the regulatory authorities

in these jurisdictions.” The Guideline “was developed with consideration of the current good

clinical practices of the European Union, Japan, and the United States, as well as those of

Australia, Canada, the Nordic countries and the World Health Organization (WHO).” The

Guideline “should be followed when generating clinical trial data that are intended to be

submitted to regulatory authorities.” “The principles established in th[e] guideline may also be

applied to other clinical investigations that may have an impact on the safety and well-being of

human subjects.”

       57.      The Guideline defines a “clinical trial” or a “clinical study” as “[a]ny

investigation in human subjects intended to discover or verify the clinical, pharmacological

and/or other pharmacodynamic effects of an investigational product(s), and/or to identify any

adverse reactions to an investigational product(s) . . . with the object of ascertaining its safety

and/or efficacy.” An “investigator” is defined as “[a] person responsible for the conduct of the

2
 ICH stands for the International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use.


                                              - 19 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 23 of 130



clinical trial at a trial site. If a trial is conducted by a team of individuals at a trial site, the

investigator is the responsible leader of the team and may be called the principal investigator.”

“Protocol” is defined as “[a] document that describes the objective(s), design, methodology,

statistical considerations, and organization of a trial.     The protocol usually also gives the

background and rationale for the trial . . .”

        58.     According to the Guideline, “[c]linical trials should be scientifically sound, and

described in a clear, detailed protocol,” and “[e]ach individual involved in conducting a trial

[including the investigators] should be qualified by education, training, and experience to

perform his or her respective task(s).” The investigator “should have adequate resources to

properly conduct the trial,” “should be thoroughly familiar with the appropriate use of the

investigational product(s), as described in the protocol . . . and in other information sources

provided by the sponsor,” and “should be aware of, and should comply with, GCP and the

applicable regulatory requirements.” “The investigator/institution should conduct the trial in

compliance with the protocol agreed to by the sponsor . . . .” Moreover, the “investigator should

ensure the accuracy, completeness, legibility, and timeliness of the data reported to the sponsor

[of the clinical studies] in the CRFs [Case Report Forms] and in all required reports.” In its

clinical studies of iQOS, Philip Morris acknowledged that “[t]he Principal Investigator was

responsible for ensuring that the study adhered to ICH GCP requirements.”

        59.     The Guideline also requires the “Sponsor” of the clinical studies (e.g., Philip

Morris) to be “responsible for implementing and maintaining quality assurance and quality

control systems with written SOPs [Standard Operating Procedures] to ensure that trials are

conducted and data are generated, documented (recorded) and reported in compliance with the




                                                - 20 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 24 of 130



protocol, GCP, and the applicable regulatory requirement(s).”3          “Quality control should be

applied to each stage of data handling to ensure that all data are reliable and have been processed

correctly.”

       60.      While “a sponsor may transfer any or all of the sponsor’s trial-related duties and

functions to a CRO [Contract Research Organization],” the Guideline states that the “ultimate

responsibility for the quality and integrity of the trial data always resides with the sponsor.”

       61.      Accordingly, it was critical for Philip Morris to conduct rigorous scientific studies

that complied with GCP and accurately disclose the results of its studies and any related non-

conformities.

       C.       Defendants Knew But Failed to Disclose Significant Irregularities in
                the Scientific Studies Forming the Basis of Philip Morris’s FDA
                Application

       62.      As part of their investigation, Counsel for Plaintiffs interviewed Tamara Koval, a

former Company scientist, whose job at the time the iQOS clinical trials were conducted

included co-writing the protocol for the clinical studies globally and coordinating between Philip

Morris and those contracted to run its iQOS clinical trials. At the Research and Development

(“R&D”) offices of Philip Morris, Koval worked with a team of employees who were preparing

and managing the clinical trials conducted on smokers of iQOS, to ensure that the principal

investigators and researchers were following GCP in their studies. She was part of the Product

Assessment Group (“PASS Group”). The clinical trials were designed to prove the safety of

iQOS over cigarettes and to comply with FDA regulations that went into effect in 2009. Koval

worked at the Company’s headquarters in Neuchatel, Switzerland from 2012 to January 2015 as



3
 The Guideline defines “Sponsor” as “[a]n individual, company, institution, or organization
which takes responsibility for the initiation, management, and/or financing of a clinical trial.”


                                               - 21 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 25 of 130



a Clinical Program Manager-Medical Officer. She travelled to the U.S. and other countries on

behalf of Philip Morris.

       63.     The eight iQOS clinical trials that Philip Morris relied on in its application to the

FDA were conducted in the U.S., Europe and Japan, between 2013 and 2015. Half of the eight

studies were done in Japan. European countries and Japan allowed products like iQOS to be

marketed and sold to consumers without undergoing rigorous testing.

       64.     According to Koval, Philip Morris saw iQOS as its next generation product.

Philip Morris’s senior management, i.e., Bruno Chamielec, PMI’s marketing director, and

Defendants Picavet, the Director of the PASS Group and Frank Lüdicke, the Chief Medical

Officer, told Koval and her colleagues in R&D that the Company’s goal was to market iQOS in

the U.S. by 2016, after clearing FDA approval. The team leading the effort to obtain FDA

approval to market iQOS included defendants Picavet and Lüdicke. According to Koval, “[h]e

and Patrick decided everything for the PASS Group,” and Picavet also had ultimate

responsibility for developing the clinical study protocol.     They reported to the Company’s

Steering Committee who met monthly and established how much to spend on the clinical trials

and their timeline. “Patrick talked to the Steering Committee all the time,” said Koval, and he

was present at every step of the clinical development program. The Steering Committee, chaired

by Bertrand Bonvin, the Senior Vice President of R&D, included representatives from different

departments, e.g., marketing, legal, operations, product development, and the director, senior

director, and Vice President of the clinical (PASS) department. Among other matters, the

Steering Committee discussed iQOS’s clinical development program (including the clinical

studies) as well as timelines for placing the product into the U.S. market. Like Koval, Picavet




                                              - 22 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 26 of 130



and Lüdicke worked in Philip Morris’s Switzerland Neuchâtel office. Defendant Calantzopoulos

worked in the Lausanne office, one hour away from Neuchâtel. Bonvin reported to the CEO.

       65.     Plaintiffs are also relying on an investigation conducted by Reuters, who

interviewed six of the 11 principal investigators responsible for five of the eight clinical trials,

and who identified significant shortcomings and irregularities in the iQOS trials. Reuters also

interviewed Koval.

               1.      Contrary to Defendants’ Representations, the Clinical Trial
                       Investigators Were Unqualified and Lacked Adequate
                       Resources

       66.     According to FDA guidelines for conducting clinical studies, a trial should adhere

to GCP, pursuant to which investigators “should be qualified by training and experience and

should have adequate resources” to properly conduct a trial.

       67.     Koval told Plaintiffs’ Counsel and Reuters that several researchers and principal

investigators were not fluent in English and therefore could not have understood the training they

received on how to conduct the clinical trials and employ the protocol for conducting the trials,

as the training and development were conducted in English with no translators present. Koval

said that the quality of some of the researchers and sites contracted to carry out those

experiments was deficient. Among other roles, Koval conducted medical safety training across

the world for principal investigators and others involved with the iQOS studies. During one

study training session in Tokyo, Koval said that she realized some of the investigators could not

speak English and she was unable to communicate with them. Koval said she does not speak

Japanese and there was no interpreter present. “I was like, Jesus, what are we doing here?” she

said. Later at dinner, Koval said, she saw two of the men, and they were unable to describe in

English what their jobs were. Koval explained that at these training meetings, it was both

customary and imperative for the investigators to understand the study protocol and ask


                                              - 23 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 27 of 130



numerous questions about such protocol. She explained that because the investigators did not

speak English, and no interpreters were present, there was no way to ensure that the investigators

were collecting blood and urine samples, or conducting data analysis, correctly. There were no

questions or comments by the investigators at these training sessions. Koval said the training

sessions are a critical milestone in product development, of which the clinical trials are a part.

Koval emphasized that she has never before in her career encountered a situation where the

principal investigators were unable to communicate with the safety officers training the

investigators on the appropriate protocol. Koval said that she participated in more than a dozen

principal investigator meetings during the course of her career and never before had zero

questions been asked about the development or application of the protocol.

        68.    When asked by Reuters about Koval’s session, Philip Morris said it was a meeting

with its contract research organization and others and that “all PIs [principal investigators] and

team members with active roles in the study were fluent in English.” But Sugimoto, one of the

Japanese principal investigators, told Reuters in an interview, “I can’t speak English.” And

Endo, another of the lead researchers, told Reuters that when Philip Morris executives visited his

site, someone was present to help translate “questions like whether to cut the crusts off bread”

when giving food to study subjects.

        69.    Koval’s depiction of unqualified investigators running iQOS’s clinical trials was

corroborated by the interviews conducted by Reuters. For example, a principal investigator for

one of the clinical trials told Reuters that he doesn’t hold such company-sponsored clinical trials

in high regard, describing them as “dirty” because their purpose is more commercial than

scientific.




                                              - 24 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 28 of 130



         70.   Another principal investigator, Masayuki Sugimoto, who oversaw testing at one

facility used by Philip Morris to conduct one of the iQOS clinical trials, told Reuters that his

Tokyo clinic is “heavily in the red.” Sugimoto also told Reuters that he generally has little

confidence that all the participants in experiments like the one he ran for Philip Morris on

nicotine tell the truth about their smoking history, i.e., whether they smoke. Reuters reported

that the Japanese company hired to monitor the clinical studies conducted in Japan, CMIC

Holdings Co Ltd., said in a statement that researchers confirmed that trial participants were

smokers by using urine tests. Asked about the tests, Sugimoto told Reuters that he thought they

would prevent non-smokers from joining the trial but added, “I don’t know whether they were

done that rigorously.” Tom Eissenberg, who served on the FDA’s tobacco products scientific

advisory committee from 2011 to 2017, told Reuters that Sugimoto’s comments “raise[] a great

deal of concern.” According to Eissenberg, the people involved in the clinical trial must satisfy

the requirements set forth in the protocol, i.e., if the protocol required, as here, the subjects of the

clinical trial to be smokers, the principal investigator must confirm that the participants are in

fact smokers: “a PI should have confidence in that,” he said.

         71.   Speaking about the final study report from the Philip Morris trial, Sugimoto also

told Reuters that he generally doesn’t have time to read such things in detail. He said he

probably signed a document indicating he had received the final report. According to Reuters,

Sugimoto gestured with his thumb and forefinger to indicate a thick document: “I just don’t read

them.”

         72.   Reuters reported that at another laboratory in Japan, issues with how the study

was carried out were so acute that data from 56 participants was thrown out, raising questions

about the competence of the principal investigator.         Philip Morris halted the study at that




                                                - 25 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 29 of 130



location. In the Company’s study documentation released by the FDA, Philip Morris recorded

the reason for discarding the data as non-compliance with GCP, specifically “failure of the site to

meet sample collection procedures and data recording procedures.” Kishor Lad, who was Philip

Morris’s data manager on the study and worked at Philip Morris from 2012 to 2015, said the site

crossed a line of what’s allowed during such trials: it collected samples before getting informed

consent forms signed by the volunteers. “Completely a no-no in the GCP world,” Lad said.

Philip Morris confirmed to Reuters that informed consent was not obtained before collecting

urine samples. Greg Koski, a former director of the U.S. federal Office for Human Research

Protections, which advocates for research subjects, said this incident “suggests the investigator

had no idea, did not understand or just didn’t care what his responsibilities were in conducting

the study.” According to Koski, “[t]his is such a flagrant violation, that investigator shouldn’t be

doing clinical studies.”

       73.     Mamoru Oki was the principal investigator at the time at the facility, the

Seishukai Clinic in Tokyo. Reached by phone, Oki told Reuters: “My specialty is urology and I

don’t know anything about tobacco, so I cannot talk.” Replying to Reuters, Philip Morris insists

that “Dr. Oki was qualified and trained specifically on the product.” Dorothy Hatsukami, a

member of the FDA’s tobacco products scientific advisory committee from 2010 to 2013,

explained that a principal investigator’s professed lack of knowledge about tobacco is extremely

troubling: “For any tobacco-related clinical trial, an investigator with a background in tobacco

product research would have better qualifications to evaluate the study results than a novice,” she

said. Reuters reported that the study continued at a parallel site, the Tokyo Heart Center and that

during an interview at the center, principal investigator Masahiro Endo said repeatedly that he

had no idea what the results were from his study: “We did medically safe and accurate blood




                                              - 26 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 30 of 130



samples, but were not told the results. So even if we are asked questions, we won’t be able to

answer,” he said. “We were paid, it ended there.” But, as reported by Reuters, in a statement

signed last year and submitted by Philip Morris to the FDA, Endo said he had read the clinical

study report which contained the study’s results from the Company and confirmed that “to the

best of my knowledge it accurately describes the conduct and results of the study.” Principal

investigators in all of the Philip Morris clinical trials signed the same statement.

       74.     Former FDA commissioner David Kessler, a clinical trial expert interviewed by

Reuters in connection with its Philip Morris clinical trials investigation, said “[i]t seems like the

investigator here is in the role of a technician, not as a principal investigator.” Kessler further

explained that it is hard to understand how such investigators could have signed off on the

clinical study report “when they clearly were not versed in the study results.”

               2.      Philip Morris’s Own Scientists and Researchers Disagreed
                       With Philip Morris’s Public Representations That iQOS Is
                       Less Harmful Than Cigarettes

       75.     Koval participated in strategy meetings with Bonvin, and the Senior Vice

President of Product Development, who reported directly to Defendant Calantzopoulos. Koval

said Defendant Calantzopoulos was kept informed of the status of the clinical trials through

regular communications with the Senior Vice President. During the strategy meetings, senior

management (e.g., Bonvin, Picavet, and Peitsch) and Koval discussed the timeline for the clinical

trials, their status, the resources, the need for more test subjects and the possibility of introducing

the products in different markets. Koval emphasized that there was significant pressure from

senior management to get the clinical trials done quickly so iQOS could make its debut in the

U.S. market quickly. “The pressure came from senior management, i.e., Bonvin, Lüdicke, and

Picavet, to prepare our product to go to market by February or March 2016 in order to get market

share,” Koval said.


                                                - 27 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 31 of 130



       76.      Koval noted that none of the eight iQOS clinical studies lasted more than 12

months. Some studies were even as short as just five days. Koval explained that in order to

determine whether a new tobacco product is not harmful and whether such claims can be

substantiated with evidence, clinical studies need to run for a long time, at least four years.

Koval said that studies of short duration, such as the iQOS studies, are insufficient to show or

make a representation of less risk of disease because developing a disease takes time. Koval also

explained that the biomarkers on which Philip Morris focused would not have demonstrated less

risk of disease because, inter alia, Philip Morris only looked at selective biomarkers, even the

biomarkers analyzed by the Company did not conclusively demonstrate less risk of disease, and

the mechanism for developing tobacco-related diseases is not clear.4 Koval explained that, based

on the short-term results, Philip Morris’s clinical trials for iQOS showed that some of the

biomarkers decreased, but the length of the trial was insufficient for those results to have any real

meaning.

       77.      Koval said she was skeptical about receiving FDA approval. For example, Koval

said the clinical trials were designed with an insufficient number of test subjects, and the length

of the trials should also have been much longer in order to demonstrate that iQOS was a safe

product.


4
  Philip Morris defines biomarkers in the following manner: “Biomarkers can be classified into
biomarkers of exposure and clinical risk markers.

• Biomarkers of exposure: indicate exposure to a potentially hazardous substance. In our case,
the biomarker may be a cigarette smoke constituent or metabolite that is measured in a biological
fluid or tissue and that can provide a measure of internal dose (i.e., the amount of the constituent
taken up into the body);

• Clinical risk markers: a measurable biochemical, physiological, behavioral, or other alteration
within an organism that, depending upon the magnitude, can be recognized as associated with an
established or possible health impairment or disease.”


                                               - 28 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 32 of 130



       78.     Four scientists and researchers who worked for Philip Morris on the iQOS

program similarly told Reuters that proving iQOS users are less exposed to harmful substances

than cigarette smokers doesn’t necessarily mean that using iQOS is less likely to result in disease

than regular cigarettes. For example, Hans-Joerg Urban, who worked as a scientist at Philip

Morris until 2010 analyzing data from clinical and laboratory experiments, told Reuters that

“[e]xposure is not directly linked to the risk of having a disease.” “The diseases are much too

complicated.” Dorothy Hatsukami, a former member of the FDA’s tobacco products scientific

advisory committee, told Reuters that she agrees with Mr. Urban. “At this point, research is still

too nascent to say with certainty that reduced exposure translates into reduced risk,” she said.

Kishor Lad also told Reuters that to prove that iQOS presents less risk of tobacco-related disease,

the Company would need to conduct large clinical trials over several years to demonstrate that

people who used iQOS lived longer than those who smoked cigarettes. Lad added that it is not

correct to say that “if you’re less exposed to these harmful substances then, sort of, it’s less

harmful for you.”

       79.     Despite the fact that the Company’s own scientists and researchers concluded that

less exposure to harmful components is not indicative of less risk of harm or disease, Philip

Morris repeatedly mislead the public and represented that iQOS was less harmful than cigarettes.

               3.     Invalid Urine Samples Were Used in the Polish iQOS Study

       80.     As reported by Koval to Plaintiffs’ Counsel and to Reuters, urine samples

collected as part of one clinical study in Japan exceeded the limits of what a human being can

produce in a single day, invalidating the results produced there. According to Koval, several

subjects reported 12-18 liters of urine, when the normal urine samples produced by humans are

between 2-4 liters. The subjects were healthy and there was no normal explanation for the

abnormally large amount of urine collected. Similarly, Lad told Reuters that urine samples may


                                              - 29 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 33 of 130



have been swapped or there was a problem with the containers used to collect the urine. When

the principal investigator for this study, Katarzyna Jarus-Dziedzic, was asked about the results,

she would not admit there was problem, instead claiming that the test subjects were large Polish

men, Lad and Koval said.

       81.     Koval said that Picavet and the PASS Group were informed of these irregularities

and that she was on the call when Picavet learned about these deviations in protocol, which were

violations of data integrity. Koval explained that she communicated her concern to the PASS

Group, but instead of addressing them, Picavet removed her from the matter. Picavet told Koval

that it was not a “safety” concern but a concern for “operations.” “I told Patrick that this is my

responsibility because my signature is on all the documents,” Koval said. In 2014, Philip Morris

terminated her contract. After leaving Philip Morris, Koval was given a certificate of service

that said, “Tamara drove clinical program development activities.” It said she had demonstrated

“professionalism” and “unwavering commitment” in her work.

       82.     Koval explained that the irregularities she identified in the clinical protocol were a

“huge issue” and said that the samples should not have been used in the study. Philip Morris

included the tainted samples in the full analysis.

               4.      Contaminated Urine Samples Were Used in the Japan Study

       83.     Koval identified another significant GCP violation in a clinical study conducted in

Japan, where urine samples were collected and aggregated in one jar, leading to contamination.

The study involved 120-180 subjects and was a Phase 3 clinical study that commenced in August

2013 and was completed in July 2014. This contamination was a violation of GCP because no

conclusive analysis of components could be made on such contaminated samples.                 Koval

explained that it was too late for Philip Morris to discard the study and commence recruitment of

a large group of subjects in time for the submission of the FDA application. Thus, the analysis


                                               - 30 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 34 of 130



was performed on the full set of the collected samples, i.e., the contaminated urine samples were

included in the study.

       84.     Koval explained that over 100 urine samples from a single day were

contaminated. This contamination was significant because the study only ran for a short 5-day

duration, meaning 20% of the total length of the study involved contaminated samples, which

Philip Morris used to support its FDA application. The Company listed the study as evidence for

its claim that iQOS is less harmful than conventional cigarettes. The Company did not disclose

this GCP violation.

       D.      Philip Morris Hid Adverse Results from Four Scientific Studies That
               Refuted Claims Regarding the Safety of iQOS

       85.     During the Class Period, Philip Morris conducted at least four additional scientific

studies whose results contradicted the Company’s claim that iQOS is less harmful than cigarettes

and was detrimental to the Company’s FDA application to market iQOS as a reduced-risk

product. These results were concealed from investors for a large part of the Class Period and

were only submitted to the FDA in a late December 8, 2017 amendment––one year after the

Company submitted its initial application to the FDA. Each of these studies was commenced

before Philip Morris’s FDA application was ever made and two of the studies had already

concluded half a year before that submission. Two of the studies covered the period March 2016

- June 2016 and the remaining two covered the period October 2016 - January 2017. The latter

studies, covering the period October 2016 – January 2017 were similar to the first two studies,

covering the period March - June 2016, and their objective was to demonstrate that no new

hazards are presented to users of THS2.2 [iQOS] compared with conventional cigarettes

(collectively, the “Four Undisclosed Studies”). It is unclear why the first two studies were rerun.




                                              - 31 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 35 of 130



         86.     According to a former employee who worked at Philip Morris during the Class

Period, was involved in the Company’s iQOS trials, and was familiar with the time it takes for

the results of such studies to be available internally at Philip Morris, the results of the Four

Undisclosed Studies were evident when the studies ended, i.e., as early as June 2016 (or at most

three weeks thereafter) for the first two studies and as early as January 2017 (or at most three

weeks thereafter) for the remaining two studies, yet they were concealed from the FDA and

investors.     As these studies negated Philip Morris’s claim that iQOS is less harmful than

cigarettes, they should have been disclosed promptly. Instead, Philip Morris waited a year and a

half to share the studies with the FDA and the public.

         87.     When the FDA finally received the studies in December 2018, many months after

they were conducted, the FDA concluded that they showed “additional aerosol testing

information indicating there were compounds of toxicological concern present in higher

quantities in HeatSticks aerosols than in reference cigarette smoke.” For example, the first

study (P1 MRTPA RLS-ZRH-2016-76-82 LC-HRAM-MS, “Study 1”) identified 13 compounds

with significantly higher yields than the regular conventional reference cigarette and 16

compounds with significantly higher yields than the menthol conventional reference cigarette.

The second study (P1 MRTPA RLS-ZRH-2016-75 GCxGC-TOFMS, “Study 2”), which used a

different analytical method from the first study, identified a total of 42 compounds with

significantly higher yields compared to the regular conventional reference cigarette and a total of

45 compounds with significantly higher yields compared to the menthol conventional reference

cigarette.     For both of these studies, Philip Morris conceded: “It was demonstrated that

constituents present [highlighted] in the FDA list of 93 HPHCs5 [17] (Study 1) and [18] (Study


5
    “HPHCs” are Harmful and Potentially Harmful Constituents.


                                              - 32 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 36 of 130



2) were not significantly elevated in THS2.2 compared to 3R4F [conventional reference

cigarette].” Accordingly, these studies also reflected that 17-18 of the FDA’s list of 93 HPHCs

showed the same elevation as in conventional cigarettes.       The studies were silent on the

remaining 76-77 HPHCs.

       88.     As with Studies 1 and 2, the “goal” of Studies 3 and 4 was to demonstrate that no

new HPHCs were present in the aerosol of THS 2.2 in significantly higher concentrations than in

the smoke of 3R4F. The third study (P1 MRTPA RLS-ZRH-2016-403-404 LC-HRAM-MS,

“Study 3”) identified 20 compounds with significantly higher yields in THS 2.2 menthol

compared to the conventional reference cigarette, and the fourth study (P1 MRTPA_RLS-ZRH-

2016-401_GCxGC-TOFMS, “Study 4”), using a methodology different from the third study,

identified 44 compounds with significantly higher yields in THS 2.2 menthol than the reference

cigarette. For Studies 3 and 4, Philip Morris conceded: “It was demonstrated that constituents

highlighted in the FDA list of 93 HPHCs [17] (Study 3) and [18] (Study 4) were not significantly

elevated in THS 2.2 compared to 3R4F [conventional reference cigarette].” In other words,

these studies also reflected that 17-18 of the FDA’s list of 93 HPHCs showed the same elevation

as seen in conventional cigarettes. The studies were silent on the remaining 76-77 HPHCs.

       89.     These Four Undisclosed Studies squarely contradicted Philip Morris’s claims and

instead indicated that the analysis conducted did not show a significant improvement of HPHCs

in iQOS over conventional cigarettes. Moreover, these studies showed that a significant number

of toxic or potentially toxic compounds were found in aerosol that were not found in

conventional cigarettes.




                                             - 33 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 37 of 130



        E.     Philip Morris Contradicted and Silenced Independent Researchers
               Who Found High Toxins in iQOS

        90.    According to an article in the Washington Post dated August 11, 2017, one

independent study examining the risks of iQOS found higher levels of several toxic compounds

produced by the device than Philip Morris had claimed. The study was conducted by three Swiss

researchers. The study compared the harmful compounds in the air generated by iQOS with

those of regular cigarettes and found that, although iQOS generated many toxic chemicals at

lower rates, some were much higher than Philip Morris claimed. It also found that iQOS

produced 295 percent more of one hazardous compound than traditional cigarettes. The study

found that volatile organic compounds, polycyclic aromatic hydrocarbons, and carbon monoxide

were present in iQOS smoke. According to the study, the smoke released by iQOS contains

elements from pyrolysis6 and thermogenic degradation that are the same harmful constituents of

conventional tobacco cigarette smoke. The results of this study were consistent with the Four

Undisclosed Studies that showed elevated levels of toxic compounds from iQOS as compared to

cigarettes.

        91.    A spokeswoman for the University of Lausanne, where one of the Swiss

researchers works, explained in an email to a Washington Post reporter that after their study was

published, the bosses of all three researchers received an alarming letter from Philip Morris. The

letter was addressed to the heads of the University of Bern, Lausanne University Hospital and

University of Lausanne, accusing their employees of faulty methodology.

        92.    Such a threatening letter is almost unheard of in the scientific community,

University of Lausanne spokeswoman Francine Zabano said. If someone disagrees with a study,

6
  Pyrolysis is the thermal decomposition of materials at elevated temperatures in an inert
atmosphere. See Compendium of Chemical Terminology, International Union of Pure and
Applied Chemistry. (2009, at p. 1824).


                                             - 34 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 38 of 130



they contact the journal where it was published or challenge its findings by publishing their own

evidence.

       93.     As reported by the Washington Post, when informed of Philip Morris’s letter to

the researchers’ employers, Mitchell Katz, deputy editor of the journal JAMA Internal Medicine,

which published the study, said: “That certainly smacks of intimidation. I’ve been deputy editor

here eight years, and I’ve never seen that happen before.”

       F.      The FDA Advisory Panel Meeting and the FDA’s Recommendation to
               Reject Philip Morris’s Application

       94.     Philip Morris’s scheme to mislead investors about the purported “benefits” iQOS

has over conventional cigarettes became more apparent after an FDA advisory panel found the

relevance of some of the Company’s analytical data “unclear” and unsupportive of its claims that

iQOS reduces risks of harm or disease, with voting members expressing concerns “about other

risks that may be unique to iQOS that haven’t been presented or characterized” and evidence

showing higher quantities of toxic compounds in iQOS than in conventional cigarettes.

       95.     Pursuant to FDA regulations, the FDA is authorized to convene an Advisory

Panel consisting of industry experts to opine on whether a particular product should be approved.

The FDA exercised this option with respect to Philip Morris’s iQOS application and scheduled a

meeting of the Tobacco Products Scientific Advisory Committee (“TPSAC Meeting”) for

January 24 and 25, 2018.

       96.     In advance of the TPSAC Meeting, the FDA published its Briefing Document7 on

December 22, 2017, detailing its preliminary findings regarding the Company’s application to

market iQOS as an MRTP in the United States and the studies that were conducted.              Its

7
  An FDA Briefing Document is a package containing background information prepared by the
FDA for the panel members of the Advisory Committee. It contains assessments and/or
conclusions and recommendations written by the individual FDA reviewers.


                                             - 35 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 39 of 130



conclusions were bleak.     The Briefing Document revealed numerous flaws in Defendants’

studies.8 With respect to Philip Morris’s tests and analysis on product chemistry, the Briefing

Document concluded that “[a] full characterization of the chemical composition of the aerosol

produced by the IQOS is unknown.”           While the levels of some compounds formed by

combustion and pyrolysis would be lower in the aerosol generated by iQOS than in combusted

cigarettes, the Briefing Document stated that “other compounds would still be expected to be

present in the aerosol. These compounds could include, but are not limited to, compounds

produced by the pyrolysis of glycerol and propylene glycol and evaporated at temperatures less

than 350°C; compounds transferred intact from the IQOS system to the aerosol by evaporation;

and pesticides that are not burned and evaporated at temperatures less than 350°C.” The Briefing

Document noted poignantly that in an amendment to its applications, which Philip Morris did not

submit to the FDA until December 8, 2017, “the applicant identified between 53 and 62

compounds that are at higher levels in the aerosol of the HeatSticks compared to the smoke of

the reference cigarette 3R4F.”

        97.    Discussing Philip Morris’s non-clinical studies with respect to HPHCs and

aerosol constituents, the FDA concluded that consuming 10 HeatSticks exposes users to levels of

several carcinogenic and possibly carcinogenic compounds that are comparable to smoking 1-3

cigarettes.   The FDA noted that in the Four Undisclosed Studies, “the applicant provided



8
  The Briefing Document included “a summary of the specific issues FDA identified during
scientific review to date for which [the FDA was] specifically seeking recommendations from
TPSAC, as well as the key issues and topics for discussion at the meeting.” The Briefing
Document also disclosed that its “conclusions and recommendations do not necessarily represent
the final position of the individual reviewers, nor do they necessarily represent the final position
of the Review Division or Office . . . The FDA will not make its determination on the issues at
hand until input from TPSAC and from the public comments has been considered and all FDA
reviews have been finalized.”


                                              - 36 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 40 of 130



additional aerosol testing information indicating there were compounds of toxicological concern

present in higher quantities in HeatSticks aerosols than in reference cigarette smoke.”

       98.     In the Briefing Document, the FDA also discussed Philip Morris’s claim that its

clinical studies provided further scientific support for the Company’s application, finding that

while “[t]he reduced exposure studies demonstrated minor improvements in some of the BOPHs

[biomarkers of potential harm chosen by Philip Morris] in the IQOS arm, relative to continued

smokers,” “the significance of the changes is uncertain . . . substantial differences were not

observed during the 90 days of exposure. This may be because the chosen markers were not

observed long enough, were not tobacco-specific, or were not adequately sensitive to detect

changes in physiology. It is not clear how predictive the chosen biomarkers are of long-term

tobacco-related disease risk.” The Briefing Document also called into question “the credibility

of BOPHs as surrogate endpoints or substitutes for disease endpoints,” observing that “[i]n other

settings, biomarkers used as validated surrogate endpoints often fail to predict the clinical

outcome of interest.”

       99.     The TPSAC Meeting was held on January 24 and 25, 2018 at the FDA’s offices in

Silver Spring, Maryland. Over the course of the two days, the nine-member TPSAC voting

panel heard numerous presentations from various Philip Morris representatives including

Defendant Peitsch and Moira Gilchrist, the Company’s Vice President of Scientific and Public

Communications. Several experts also gave presentations on behalf of the FDA to report their

analyses of Philip Morris’s studies and MRTP application, including, inter alia, chemists,

toxicologists and pharmacologists that reviewed the Company’s submission.             In addition,

numerous speakers from an array of interest groups gave presentations to the TPSAC committee

offering their position on the Company’s application to sell iQOS in the United States.




                                              - 37 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 41 of 130



       100.   At the TPSAC Meetings, the committee members echoed the concerns expressed

in the Briefing Document. For example, one committee member, Dr. Weitzman, remarked:

       So the word that ‘studies have shown,” I don’t see a whole lot of studies. For me,
       I’d feel very uncomfortable making a judgment call that what we’ve seen, it
       suggests, it implies, but I wouldn’t, could not, under oath, say that what we’ve
       seen demonstrates to the scientific community that it’s been shown.

       101.   Another committee member, Dr. Ossip, expressed similar skepticism:

       We have seen that with some of the biomarkers that there were very little
       differences between the HeatSticks or the iQOS and the combustible product.
       There’s the comparison about 10 HeatSticks are about the equivalent of one to
       three referent cigarettes on a number of constituents that are carcinogenic or
       potentially carcinogenic. We know that there are some numbers somewhere
       between 53 and 60 constituents, if I’m remembering that correctly, that were
       higher in the HeatSticks compared to the combustible cigarettes or the referent
       cigarette, I think, and so there are a lot of unknowns here.

       And so I struggle with this, I think I’m - - you know, that term ‘leap of faith’ is
       really resonating for me, and maybe in combination with that, independent versus
       industry-sponsored studies.

                                        *      *       *

       I’m concerned about other risks that may be unique to iQOS that haven’t been
       presented or characterized.

       102.   At the conclusion of the two-day TPSAC Meeting, the Committee held a lengthy

discussion regarding the numerous presentations and then called a vote on several questions

concerning the Company’s submission. These questions included, inter alia, the following:

       1.     Discuss evidence related to the health risks of the IQOS system and the
       appropriateness of the proposed modified risk information.

       a.      Has the applicant demonstrated that the following statement in their
       proposed modified risk labeling and advertising is true: “Scientific studies have
       shown that switching completely from cigarettes to the IQOS system can reduce
       the risks of tobacco-related diseases.”? (Vote)

              Yes – 0 No – 8 Abstain – 1




                                             - 38 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 42 of 130



       b.     Has the applicant demonstrated that the following statement in their
       proposed modified risk labeling and advertising is true: “Switching completely to
       IQOS presents less risk of harm than continuing to smoke cigarettes.”? (Vote)

               Yes – 4 No – 5 Abstain – 0

       2.      Discuss evidence regarding the likelihood that existing combusted
       cigarette smokers will initiate use of the IQOS system, completely switch to
       IQOS, and/or become long-term dual users of IQOS and combusted cigarettes.

       a.      What is the likelihood that that U.S. smokers would completely switch to
       use of the IQOS system? (High/Medium/Low)

               High – 0 Medium – 2 Low – 7 Abstain – 0

       5.     Discuss evidence regarding consumer comprehension and perceptions of
       the proposed modified risk labeling and advertising.

       a.      Has the applicant demonstrated that, after viewing the proposed modified
       risk labeling and advertising, consumers accurately understand the risks of IQOS
       use as conveyed in the modified risk information? (Vote)

               Yes – 0 No – 9 Abstain – 0

       103.    Accordingly, a majority of the Committee voted, inter alia, that: (i) the applicant

failed to demonstrate that its scientific studies have shown that switching completely from

cigarettes to the iQOS system can reduce the risks of tobacco-related diseases; and (ii) the

applicant failed to demonstrate that switching completely to iQOS presents less risk of harm than

continuing to smoke cigarettes.

       104.    After the TPSAC Committee’s vote, on January 25, 2018, The New York Times

published the article referenced above, entitled “F.D.A. Panel Rejects Philip Morris’s Claim That

Tobacco Stick Is Safer Than Cigarettes,” reporting the Committee’s recommendation for the

rejection of Philip Morris’s bid to market iQOS as safer than traditional cigarettes in the United

States. According to the article, the Committee questioned the quality of the science behind the

Company’s safety claims, and in an eight-to-one vote, the “panel rejected the company’s




                                             - 39 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 43 of 130



contention that ‘scientific studies have shown that switching completely from cigarettes to the

IQOS system can reduce the risks of tobacco-related diseases.’”

       105.     On this news, the Company’s stock price fell from $110.06 per share to $107.49

per share on January 25, 2018––a decline of $2.57 per share or approximately 2.3% on high

trading volume, and loss of $4.8 billion in market capitalization.

       G.       After the Flawed Clinical Trials and FDA Concerns Were Disclosed,
                Defendants Misrepresented iQOS Growth in Japan

       106.     Before the disclosure of the flawed clinical trials and FDA concerns, iQOS had

been widely successful in Japan as a result of Philip Morris’s representations that iQOS was

significantly less harmful than conventional cigarettes. Japanese iQOS users were remarking

that “the reason why iQOS’ popularity does not decline” is that “the harmful substances are

reduced by more than 90% compared to the traditional cigarettes (carcinogenic risk is greatly

reduced) . . . . If you want to smoke but are concerned about health, changing to iQOS is a really

good choice.”

       107.     iQOS was released nationwide in Japan on April 18, 2016, with great fanfare.

Indeed, one commentator noted on April 19, 2016: “Scientific demonstration results are

published! What are iQOS’s effects on health?”, pointing to the following representations made

by Philip Morris on its official website: “Scientific Evaluation of IQOS Based on International

Standard” – “We tested 58 harmful substances that are produced by iQOS’s steam and compared

their level with the traditional cigarettes and they are reduced by about 90% on average.”

       108.     Continuing this misleading marketing campaign, on October 14, 2016, Philip

Morris issued a press release titled “Participated in the 51st Annual Meeting of the Japan

Alcohol Addiction Medical Association, provided a lower risk alternative to smoking cigarette

and held a discussion meeting on the topic of ‘tobacco harm reduction.’”            Philip Morris



                                              - 40 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 44 of 130



presented the results of its scientific research on iQOS, including toxicity tests and clinical trials,

which supposedly demonstrated reduction of smoking-related disease risks. In an interview after

the results were presented, Defendant Lüdicke said, “To spread RRP, it is important not only to

improve the technology but also to disseminate information at places like this kind of symposium

and to make it recognized in the world. Furthermore, it is necessary to create a convenient

environment for consumers to get it just like the regular cigarettes.”

       109.    Tokyo Economic News reported on March 5, 2017 that iQOS rapidly gained

market share in Japan because it “is considered 90% less harmful.”

       110.    On October 19, 2017, Philip Morris announced its financial results for the three

months ended September 30, 2017. During the Company’s earnings call, held the same day,

Defendant Olczak discussed a number of dynamics that purportedly put Philip Morris on track

for a strong first quarter of 2018 in Japan. In particular, according to Olczak, iQOS device

supply constraints that the Company was currently facing would be alleviated by the increased

production from a second supplier. Historically, the Company had manufactured all iQOS

devices at one manufacturing plant.

       111.    By adding a new Asia-based supplier of iQOS devices, Philip Morris would be

able to build inventory levels of both devices and HeatSticks to meet the purportedly growing

demand for iQOS in the crucial Japanese market. In addition, Philip Morris was in the process

of transitioning from the shipment of HeatSticks by air freight to sea freight, which would enable

the Company to provide an increased supply to the market. While showing the below slide as

part of his presentation, Olczak stated, in pertinent part, as follows:

       Importantly, we are beginning to fully supply the Japanese market with
       HeatSticks and build normal inventory levels commensurate with the growth in
       demand, a process that we expect to continue in the fourth quarter. As part of this
       effort, we began to process -- the process of shifting our HeatSticks shipments to



                                                - 41 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 45 of 130



       Japan from air freight to sea freight during the third quarter. However, we
       effectively remain supply-constrained in the market due to iQOS device
       capacity. This limitation should gradually ease over the coming months, in part
       due to the increasing contribution of devices from our second supplier. We
       expect to be able to fully supply the market with devices in early 2018 based on
       our current demand forecast. . . .




       112.    Defendant Olczak reiterated that the Company would be free from supply

constraints beginning in the first quarter, stating “Q1, I assume when the devices should be in the

free supply and the HeatSticks will have an inventory and we’ll continue to be in a full supply,

we should start seeing the first quarter of operations result in a constraint on neither the device

nor the HeatSticks.”

       113.    In Japan, for the third quarter of 2017, the Company reported an 11.9% market

share for HeatSticks, which represented an 8.4% year-over-year increase. According to the

Company’s February 13, 2018 Form 10-K, market share is calculated for Japan “as the total sales

volume for heated tobacco units as a percentage of the total estimated sales volume for cigarettes




                                              - 42 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 46 of 130



and heated tobacco units.” Overall, Philip Morris shipped 8.3 billion HeatSticks to Japan in the

third quarter.

        114.     During the question and answer portion of the earnings call, a Citigroup analyst

pointed out the fact that while the Company was reporting a quarter-on-quarter increase in the

Japanese market share for HeatSticks, that growth was actually slower in the third quarter of

2017 compared to the prior quarter – i.e., 1.9% 3Q17 market share increase vs. 2.9% 2Q17

market share increase.

        115.     The Citigroup analyst asked Defendant Olczak if the slower growth was “entirely

due to the fact that you have supply constraints on the devices? Or is it perhaps because you’re

now so large as you’re growing market share is harder?” Olczak confirmed that it was the

former, stating, inter alia, that he “would put the highest weight to the device availability rather

than our dynamic in the market.”

        116.     Analysts were encouraged by Defendants’ representations that the Company

would be able to fully supply the Japanese market in response to the “growth” in demand for

iQOS, beginning in the first quarter of 2018. For example, a November 15, 2017 report by

analysts at Wells Fargo stated, in pertinent part, as follows:

        We were pleased to hear that iQOS’ strong success continues with solid market
        share gains across key markets, including Japan where iQOS’ national share in is
        now at 13.3% share vs 11.9% in 3Q17. The brand’s high consumer touch rate &
        strong word-of-mouth marketing in Japan has led to a growing set of loyal
        customers – many of whom seek to own multiple iQOS devices and pursue faster
        upgrades. PM currently estimates iQOS device ownership at roughly 1.5 devices
        per consumer (based on a total of ~4M iQOS consumers).

        While a welcome challenge, the increased demand continues to put pressure on
        device supply which, while starting to ease with the second manufacturer now
        online, will not likely get fully resolved until early 2018 given PM’s current
        forecast for demand. Other key updates: PM remains on track to (1) roll out
        iQOS to a total of up to 35 markets by year end (31 currently); (2) raise HeatStick
        inventory in Japan to levels that will be commensurate with strong demand by
        year end; (3) continue to build iQOS awareness and product comprehension


                                               - 43 -
          Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 47 of 130



          among adult smokers in European countries where laws governing consumer
          communication are much stricter than they are in Asia.

          117.   Revelations about the FDA’s refusal to approve Philip Morris’s application to

promote iQOS as a reduced-risk product began to enter the Japanese market, negatively

impacting sales. On January 26, 2018, The Wall Street Journal Japan stated that the FDA

Advisory Committee’s denial of iQOS “was a hit on the industry. It disproves Philip Morris’s

advertising that iQOS causes less damage to health.”

          118.   On or about January 29, 2018, the Japan Society for Tobacco Control (“JSTC”)

posted Emergent Warnings about “Heated Cigarettes” on its official website and attached a

document titled FDA Advisory Committee Determined That IQOS Is Not Safe, which stated that

the FDA’s Tobacco Products Scientific Advisory Committee denied Philip Morris’s claim that

IQOS is less harmful than traditional cigarettes. The article also noted that the University of

California San Francisco submitted 10 public comments supporting the FDA Scientific Advisory

Committee’s opinion that the claim that “exposure to harmful substances is reduced” leads to the

misleading impression that “IQOS is less harmful,” when in truth it cannot be said iQOS is safer

than conventional cigarettes. JSTC said that other countries will also not be deceived by Philip

Morris.

          119.   Despite these obvious market concerns about the health risks caused by iQOS,

Philip Morris continued to misleadingly reassure investors that the “strong growth [in our heated

tobacco unit[s]] continued in January [2018],” “[o]ur weekly offtake shares in Japan continued to

grow in January, both nationally and in the prefectures where the heated tobacco category is the

most mature for a competitive standpoint,” and represented that demand for iQOS in Japan is

“anticipated to further increase in the first quarter of 2018.”




                                                - 44 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 48 of 130



       120.    On February 8, 2018, Philip Morris announced its financial results for the fourth

quarter and year ended December 31, 2017. The Company reported a strong fourth quarter, with

year-over-year cigarette and heated tobacco unit shipment volumes increasing by 3.8% and net

revenues, excluding excise taxes, increasing by 19%. Defendants also provided a 2018 full-year

forecast that projected “[n]et revenue growth, excluding excise taxes, of over 8.0%, excluding

currency.”

       121.    Heated Tobacco Unit (or HeatStick) shipping volume increased substantially in

the fourth quarter for Philip Morris. The Company reported that it had shipped 15.7 billion

HeatSticks, which represented a 60% increase from the prior quarter and a 325% year-over-year

increase.

       122.    Philip Morris also announced that the market share for HeatSticks in Japan had

increased during the fourth quarter to 13.9% – up from 11.9% in the prior quarter.

       123.    On the heels of the Company’s strong fourth quarter in Japan, during Philip

Morris’s earnings call held the same day, Defendant Calantzopoulos stated that the Company’s

growth in Japan was the result of an “increasing demand for HeatSticks, which we expect to

grow further in the first quarter following a planned lifting of the restriction on iQOS device

sales; the establishment of appropriate distributor inventory levels of heated tobacco units,

given the current high dependence on a single manufacturing center. . . .” While making these

remarks, Calantzopoulos showed the following presentation slide:




                                             - 45 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 49 of 130




       124.    Also during the call, when asked by a Goldman Sachs analyst about the

Company’s outlook for iQOS performance and Heatstick volume in Japan in 2018,

Calantzopoulos responded that “we have our own projection for total market in Japan,

including obviously HeatSticks. And there’s nothing in the horizon that would affect -- that

would cause any change in what happened in the previous years. . . .”

       125.    Following these announcements, several analysts issued reports indicating their

understanding that 2018 was going to be a banner year for iQOS, especially in Japan, now that

capacity constraints were a thing of the past for Philip Morris. For example, a February 8, 2018,

Wells Fargo report stated, in pertinent part:

       [H]uge momentum in iQOS with over 4.7M adult consumers fully switching to
       iQOS & capacity constraints no longer an issue (should silence market bears).

                                          *       *      *

       We believe 2018 will be a pivotal year as PM starts to unleash the full potential
       of iQOS now that capacity constraints are resolved.

                                          *       *      *




                                                - 46 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 50 of 130



         iQOS’ Stellar Performance Should Silence Even The Loudest Bears – iQOS’
         exceptional performance in Q4 was again broadbased, led by strong share gains
         in Japan (16.7% in the 3rd wk of Jan vs 16.2% in Dec & 14.7% in Oct) and an
         acceleration across other markets (including some of the more difficult ones such
         as Italy & Switzerland) as PM improves its commercial execution and ability to
         build consumer awareness & brand loyalty. Importantly, iQOS capacity issues
         are now in the rear view mirror and based on its strong run-rate, we expect
         iQOS HeatSticks to comprise ~9% of PM’s total vol by year end, reaching
         ~13% by 2019.

         126.   The next day, Morgan Stanley analysts also published a report expressing their

belief that iQOS’ positive performance was set to continue. Specifically, the report stated that

“Q4 results delivered arguably the strongest evidence yet of iQOS’ increasing momentum,

which should be sustained by $600 MM in planned 2018 incremental spend (underlying EPS +7-

10%).”

         127.   More than halfway through the first quarter, on February 21, 2018, Defendants

raised the market’s expectations for the Company’s first quarter in Japan to new levels. On that

date, Defendants Calantzopoulos, King and Olczak each spoke on behalf of Philip Morris at the

Consumer Analyst Group of New York (“CAGNY”) conference, giving lengthy presentations on

the Company’s performance.

         128.   While giving his remarks, Defendant Calantzopoulos reported that the Company

was “progressing” on various initiatives “to accelerate growth” in heated tobacco unit sales and

avowed that the Company was on an upward trajectory. He also pitched Philip Morris as a

“growth stock,” declaring that “8% plus currency-neutral net revenue growth is not just a 2017

or 2018 phenomenon.”

         129.   During his presentation, Defendant Olczak spoke at length about the current

performance of iQOS in the Japanese market. While showing a slide titled “IQOS: Growing

National Market Shares” Olczak stated that “[t]his growth trend continued in January of




                                              - 47 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 51 of 130



2018.” The “growth trend” that Olczak presented for iQOS in Japan during January 2018 was a

16.3% national market share.

       130.    Olczak also showed a presentation slide with the percentage of “weekly offtake

shares” for HeatSticks in the Fukuoka, Sendai, and Tokyo markets, as well as on a national level

through January 28, 2018. According to Defendants’ presentation materials, in Japan, “offtake

share represents select C[onvenience]-Store sales volume for HeatSticks as a percentage of the

total retail sales volume for cigarettes and heated tobacco units.” Olczak declared that “[o]ur

weekly offtake shares in Japan continued to grow in January, both nationally and in the

prefectures where the heated tobacco category is the most mature from a competitive

standpoint.”

       131.    With respect to the Company’s performance in the city of Sendai, Olczak stated

that “our weekly offtake share growth in January drove further growth in our heated tobacco

category share. In fact, the category’s growth was driven primarily by iQOS.”

       132.    Olczak also touted the supposed success the Company was experiencing in

switching consumers from conventional cigarettes to heated tobacco products, including iQOS in

Japan. Making no mention of the decreased demand in Japan in light of the FDA’s rejection of

Philip Morris’s safety claims about iQOS and of any difficulties in trying to get older, more

conservative smokers to switch to iQOS, Olczak insisted that “[o]ur strong share performances

for iQOS continue to be underpinned by high iQOS switching across markets . . . [t]he most

obvious example is Japan, where there are now several heated tobacco products. Looking at

IQOS switching, an estimated 68% of IQOS purchasers have switched exclusively to the heated

tobacco category.”




                                            - 48 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 52 of 130



        133.      Olczak further declared that, in 2018, Philip Morris would “go deeper with iQOS

into our existing launch markets.”

        134.      In addition, Defendant King lauded the Company’s RRP performance as

“remarkable.”

        135.      Analysts reacted favorably to Defendants’ presentation at the CAGNY

conference, which gave them the false impression that iQOS was on track for a very strong 1Q18

in Japan. For example, Morgan Stanley issued a report on February 21, 2018, stating, in

pertinent part:

        PM delivered a 2018 CAGNY presentation which provided a detailed update of
        its commitment toward shifting both its own portfolio and the broader cigarette
        industry toward smoke-free products, led by the accelerating commercialization
        of iQOS across nearly 40 markets . . . . Recent data points for iQOS remain
        encouraging across a broad range of markets, with national market shares in
        more established markets rising further in January relative to Q4 (Japan 16.3%,
        vs. 13.9%; Korea 7.6%, vs. 5.5%; Romania 2.8%, vs. 1.9%; and Portugal 2.2%,
        vs. 1.5%). Additionally, the company’s market share within the more
        competitively evolved market in Japan continues to trend positively, including a
        sequential recovery to ~68% share in Sendai following recent competitor
        launches.

        136.      The same day, analysts from Wells Fargo issued a report summarizing their take-

away from the Company’s CAGNY presentation, which included, inter alia, that disappearing

capacity constraints set Philip Morris up for a strong first quarter and their understanding from

Defendants’ presentation that iQOS conversion rates continued to be robust. The Wells Fargo

report stated, in pertinent part, as follows:

        PM: CAGNY Thoughts - iQOS Heats Up

        Transformation to Smoke Free Future Well Underway

        PM Demonstrates Significant Progress on iQOS & Readies to Unleash iQOS’
        “True” Potential As Capacity Constraints Fall Away – Reiterate Outperform
        – We came away from PM’s CAGNY presentation today impressed and increm
        more positive on PM given the level of further detail on iQOS’ oppty ahead esp.
        as key barriers such as supply constraints fall away. . . .


                                                - 49 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 53 of 130



                                        *       *      *

       iQOS Data Points All Very Encouraging – PM Signals Deeper Focus on
       Current 38 Markets – We remain very encouraged by iQOS’ progress as
       conversion rates remain strong (65-89%) & market shares cont. to rise in all 14
       key markets (out of a total of 38 mkts today). Importantly, PM’s priority is to “go
       deeper” into these existing markets and focus on accelerating growth there (we
       think to eventually achieve national scale) before further broadening its reach into
       new markets. We think this is prudent.

       137.   In reality, however, as would be revealed to investors: (i) demand for iQOS was

significantly decreasing in Japan following the FDA’s rejection of Philip Morris’s safety claims

about iQOS and revelations that iQOS is not less harmful than conventional cigarettes; and (ii)

Philip Morris had already saturated the younger, easier-to-convert, iQOS user base and was

struggling to get older, slower-to-change, cigarette smokers to switch to using the device in

Japan – by far the Company’s most important iQOS market.

       138.   Having inflated the share price with buoyant promises of stellar growth in Japan,

Defendant Calantzopoulos dumped 49,000 shares of Philip Morris stock on the market, yielding

proceeds of over $5 million.

       H.     Defendants Shocked The Market By Announcing That iQOS Sales
              Were Actually Slowing in Japan

       139.   On April 19, 2018, Philip Morris issued a press release announcing its first

quarter 2018 financial results. In a shocking reversal from what Defendants had just relayed to

the market at the CAGNY conference, Defendants revealed that growth in iQOS sales had

actually slowed in the same Japanese markets that they had just glowingly portrayed.

Specifically, Defendants announced that the Company was experiencing “less-rapid-than-

initially-projected growth in sales of devices to consumers in Japan in the first quarter, as we

are now reaching more conservative adult smoker segments that may require, at least at first,

slightly more time for adoption.”



                                             - 50 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 54 of 130



       140.   For the first quarter, the Company reported 6.2 billion HeatStick shipments to

Japan – nearly 7 billion fewer HeatSticks than the Company shipped to that market in the prior

quarter. Year-over-year, first quarter HeatStick shipment volumes to Japan increased by just

49%. This stood in stark contrast to the year-over-year increase in HeatStick shipments to Japan

the Company reported in the prior three quarters of +274% (4Q17), +315% (3Q17), and +408%

(2Q17). Overall, the Company reported first quarter HTU shipments of just 9.6 billion – down

39% from the fourth quarter and well below consensus estimates of 13.2 billion units.

       141.   Defendants also lowered the Company’s previously-announced net revenue

growth guidance to “approximately 8.0%,” notwithstanding Calantzopoulos’ statement more

than halfway through the first quarter that “8%-plus currency-neutral net revenue growth is not

just a 2017 or 2018 phenomenon.”

       142.   The same day, on Philip Morris’s earnings call, Defendant King stated that in

Japan the Company sold fewer iQOS devices “due to still limited awareness of iQOS increased

availability and, more importantly, to the fact that we are reaching, earlier in the year than we

had anticipated, the more conservative consumers, especially the age 50-plus smoker segment,

which represents approximately 40% of the total adult smoker population.” He also stated that

“we are now reaching different socioeconomic strata, with more conservative adult smokers who

may have slightly slower patterns of adoption.”

       143.   King further disclosed that in Japan the Company’s market share growth had hit a

“plateau,” which Defendants were “anticipating” would be reached later in 2018. King revealed

that Defendants were specifically aware that the Company was about to confront this issue head-

on in Japan, stating that “we knew the consumer dynamic that we had – close to saturating the




                                             - 51 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 55 of 130



early adopters and innovators” iQOS user groups in Japan.            This dynamic had not been

previously communicated to the market by Defendants.

         144.   In addition, Defendants announced that the Company had achieved a total

Japanese tobacco market share for March of 15.6%, which implied that February – the same

month during which Defendants touted a “growing” Japanese market share of 16.3% to investors

at the CAGNY conference – had in fact been the worst month of the quarter for the Company in

Japan.

         145.   During the question and answer portion of the call, Defendants were peppered

with questions from analysts in light of what they had just reported at the CAGNY conference.

For example, an analyst from Goldman Sachs asked Defendant King about the performance of

iQOS in Japan, pointing out that “it sounded like at CAGNY, trends were pretty strong. I think

you had January market share number for iQOS that was higher than the quarterly average.”

         146.   In response, King made the startling revelation that the reported January market

share numbers for Japan were actually inflated because of the timing of competitor shipments.

He stated, in pertinent part, as follows:

         I think you mentioned the January share that probably you were looking at from
         CAGNY, which was given at 16.3%. We’re focusing more on quarterly shares
         because there’s always a bit of noise in those in-market shares. They’re based on
         an exchange of data from the different companies. And sometimes, there’s some
         inventory impacts as they ship to retail. If you look at December of last year, the
         in-market shares percent was 14.1%, so that -- it was probably a little understated
         versus -- due to some inventory increases from our competitors. And then
         16.3% came in, in January probably a little overstated because of the reversing
         of that effect.

Defendants, however, made no mention of this issue during their extensive presentation at the

CAGNY conference.

         147.   Defendant King also noted that the Company’s outlook for total HeatStick

volume in 2018 was set to be further reduced should the newly disclosed problems in Japan


                                               - 52 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 56 of 130



continue. He stated that “if this situation in Japan persists, then our volume estimate for

heated tobacco units will be more in the range of 55 billion to 60 billion versus the over 60

billion that we had called out before . . . .”

        148.    Analysts were dismayed by the stunning news disclosed on April 19, 2018, that

iQOS growth had slowed in Japan, despite being told the opposite more than halfway through the

first quarter by Defendants. For example, analysts at Morgan Stanley issued a report on April

20, 2018 specifically noting the divergence between Defendants’ statements at the CAGNY

conference about iQOS performance in Japan and the Company’s April 19 announcements. The

report stated, in pertinent part, as follows:

        iQOS volumes of 9.6 Bn (vs. consensus 13.2 Bn) and Japan market share (15.8%,
        up from 13.9% in Q4 but below the 16.3% observed in January) unexpectedly
        slowed, where PM highlighted slower device sell-through as it attempts to expand
        its user base beyond “early adopters.” To be fair, this followed a CAGNY
        presentation in February which came across as particularly bullish, a dynamic
        which only exacerbated the gap between Q1 expectations and actual results.

        149.    Similarly, on April 24, 2018, Deutsche Bank analysts issued a report discussing

the fact that these revelations flew in the face of what Defendants had just told investors during

the CAGNY conference presentation on how well iQOS was performing in the first quarter in

Japan. The Deutsche Bank report stated, in pertinent part, as follows:

        PMI has driven an aggressive IQOS focussed investor communication agenda in
        our view. As recently as February 21st (CAGNY) PMI described its RRP
        performance as “remarkable” and lauded IQOS’s 16.3% Japan January share.
        In addition, PMI considered the impact of IQOS as “. . . unprecedented [when]
        compared to any tobacco regulatory measure” Punchy stuff. Of the 33 staples
        companies presenting at CAGNY our sense was investors perceived PMI’s
        presentation as, or very close to, the most impressive of the week; PMI set
        expectations high. And then, only two months later, when announcing 1Q18
        results PMI said they were highlighting some caution regarding “. . . less-rapid
        than- initially-projected growth in sales of devices to consumers in Japan in the
        first quarter, as we are now reaching more conservative adult smoker segments
        that may require, at least at first, slightly more time for adoption.” Result? PMI
        share price –c17% in two days. Why? Because, in the market’s view, credibility
        has been undermined by the disconnect between CAGNY and 1Q18 messaging.


                                                 - 53 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 57 of 130



        150.    The Deutsche Bank report also discussed the Company’s announcement that, in

Japan, Philip Morris had saturated the younger, easier to convert, iQOS user base and was

struggling to get older, slower-to-change, smokers to switch to iQOS.          Deutsche Bank

specifically noted that Defendants had not previously explained this issue to the market. The

report stated, in pertinent part, as follows:

        In addition, PMI argues that this dynamic was common with any new product
        category, and especially one such as IQOS given its “phenomenal speed of growth
        in Japan”. We get that. But while we argue PMI ‘knows the rules’ in terms of
        investor communication, these potential dynamics should have been given
        much greater prominence throughout the last two/three years of IQOS focused
        communication such that, when the dynamic emerged, investors were
        sufficiently prepared. They weren’t.

        151.    Further, the Deutsche Bank report pointed out the significant omission from

Defendants’ remarks at the CAGNY conference concerning iQOS market share levels in Japan

and the new revelation that the January numbers Defendants had previously reported were

actually inflated, stating as follows:

        PMI has noted that 16.3% IQOS share in Japan was inflated due to competitor
        shipment timings. Heavy shipments from competitors in December (off-set in
        December’s share by PMI’s inventory load) meant that January competitor
        shipments were ‘light’ inflating PMI’s share. But . . . we weren’t told that at
        CAGNY . . . which just adds to the problem.

        152.    In response to this disappointing news, the price of Philip Morris common stock

plummeted, falling from $101.44 per share on April 18, 2018, to close at $85.64 per share on

April 19, 2018 – a decline of $15.80 per share, or approximately 15%, on high trading volume of

more than 45 million shares trading, more than 10 times greater than the average daily trading

volume during the Class Period.

        153.    After the Class Period, analysts continued to discuss the discrepancy between

Defendants’ comments at the CAGNY conference about current iQOS performance in Japan and

the Company’s reported 1Q18 results. For example, after Philip Morris issued its 2Q18 results,


                                                - 54 -
          Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 58 of 130



analysts at Morgan Stanley issued a report on July 17, 2018, discussing how Defendants’

representations at the CAGNY conference had given the market high expectations regarding

iQOS market share in Japan. The report stated, in pertinent part:

          iQOS’s slowing growth in Japan in 1Q18 created a crisis of confidence in the
          product’s long-term success and contributed to the $29 bn deterioration in
          PM’s market value since it reported 1Q18 earnings. Taking a step back from
          iQOS’s short-term performance, the product has been enormously successful in
          Japan, achieving ~16% market share within two years of its national launch, and
          revolutionized the Japanese cigarette industry. This initial rapid success in
          Japan, and PM’s optimistic market share data provided at CAGNY, elevated the
          market’s expectations for both the pace of HNB category growth and PM’s
          market share growth rate. From here, category growth in Japan should be
          more moderate as the product moves beyond initial adopters and increasing
          competition will result in users testing out various products.

          154.   Similarly, following the Company’s 2018 analyst day in Lausanne, Switzerland

and the February 2019 CAGNY conference, Deutsche Bank analysts issued a report reflecting on

the fallout from Defendants’ CAGNY presentation a year earlier. The February 21, 2019 report

stated:

          PMI was in the market’s ‘bad books’ (to understate the severity of its position)
          and owed a debt of performance/communication repayment to the many loyal
          shareholders that stuck with it. That process of ‘redemption’ commenced in
          earnest with September’s CMD, see Letter from Lausanne. In Lausanne we heard
          the comment “. . . we need to under-promise and overdeliver” at least three
          times from CEO Calantzopoulos . . . We considered yesterday’s CAGNY
          presentation as very measured…with the ‘hype’ of last year resigned to the
          ‘lessons learned’ dustbin. PMI owed the market a heavy ‘debt’ of rehabilitation
          following CAGNY 201[8].

  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS MADE
                    DURING THE CLASS PERIOD

          155.   During the Class Period, Defendants made materially false and misleading

statements concerning: (i) the Company’s scientific studies; and (ii) sales growth in Japan.




                                              - 55 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 59 of 130



       A.      Materially False and Misleading Statements Concerning the
               Company’s Scientific Studies

               1.      The 2016 Statements

       156.    The Class Period begins on July 26, 2016. On that date, the Company filed a

Form 10-Q for the quarter ended June 30, 2016 (the “2Q 2016 10-Q”) with the SEC, which

contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

Defendants Calantzopoulos and Olczak, attesting to the accuracy of financial reporting, the

disclosure of any material changes to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       157.    The 2Q 2016 10-Q discussed iQOS and stated that the Company’s “assessment

approach and the studies conducted to date reflect the rigorous evidentiary package contemplated

in the FDA’s Draft Guidance for Modified Risk Tobacco Product Applications (2012),” stating:

       Reduced-Risk Products: . . . we are conducting extensive and rigorous scientific
       studies to determine whether we can support claims for such products of reduced
       exposure to harmful and potentially harmful constituents in smoke and,
       ultimately, claims of reduced disease risk when compared to smoking cigarettes . .
       . We draw upon a team of world-class scientists . . . from a broad spectrum of
       scientific disciplines . . .

       158.    The statements referenced above in ¶157 that Philip Morris was conducting

“extensive and rigorous scientific studies” and that it was using “world-class scientists” were

materially false and misleading when made because the scientific studies did not comply with

GCP and suffered from other deficiencies, as detailed above. For example, the clinical trial

investigators were unqualified and lacked adequate resources to conduct the studies, the

durations of the studies were insufficient to provide meaningful data, and contaminated urine

samples were used in some of the studies, invalidating their results.

       159.    Discussing Platform 1, which consisted of iQOS, the 2Q 2016 10-Q made the

following representations:


                                              - 56 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 60 of 130



        Platform 1 uses a precisely controlled heating device that we are commercializing
        under the iQOS brand name . . . Six short-term clinical studies have been
        completed. The study results show a substantial reduction in relevant
        biomarkers of exposure to harmful or potentially harmful constituents
        (“HPHCs”) in adult consumers who switched to iQOS compared to adult
        consumers who continued to smoke cigarettes over a five-day period. The final
        report of a three-month clinical reduced-exposure study conducted in Japan has
        been issued, and the final report for a three-month clinical reduced-exposure study
        conducted in the U.S. will be issued shortly. In these studies, we observed
        reduction in all 15 biomarkers of exposure to corresponding HPHCs measured
        in those who switched to iQOS compared to those who continued to smoke
        cigarettes. Furthermore, the reductions measured in those who switched to
        iQOS approached those that were observed in study participants who quit
        smoking for the duration of the study.

        160.     The statements referenced above in ¶159 that the clinical studies showed “a

substantial reduction” in HPHC over a five-day period approaching those study participants who

quit smoking were materially false and misleading when made because they failed to disclose

that:

                 (a)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)    the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

        161.     The 2Q 2016 10-Q made the following additional representations:

        In the United States of America, an established regulatory framework for
        assessing “Modified Risk Tobacco Products” exists under the jurisdiction of the
        Food and Drug Administration (“FDA”) by virtue of a 2009 statute. We expect
        that future FDA actions are likely to influence the regulatory approach of other
        interested governments. Our assessment approach and the studies conducted to
        date reflect the rigorous evidentiary package contemplated in the FDA’s Draft


                                               - 57 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 61 of 130



       Guidance for Modified Risk Tobacco Product Applications (2012). We have
       shared our approach and studies with the FDA’s Center for Tobacco Products.
       We plan to submit a Modified Risk Tobacco Product Application as well as a
       Premarket Tobacco Application for Platform 1 in 2016.

       162.    The statements referenced above in ¶161 that Philip Morris’s “assessment

approach and the studies conducted to date reflect” the “rigorous evidentiary package”

contemplated in the FDA’s Draft Guidance for MRTPA were materially false and misleading

when made because, for example, Philip Morris failed to provide robust scientific evidence to

demonstrate that iQOS significantly reduces harm and the risk of tobacco-related disease.

Moreover, Philip Morris was required to promptly disclose (but did not) that the clinical studies

suffered from other deficiencies such as the duration of the studies being insufficient to provide

meaningful data; and that some of the studies it conducted actually showed that iQOS contained

certain compounds of toxicological concern in higher quantities than in conventional cigarettes.

       163.    Further, the 2Q 2016 10-Q incorporated by reference the Risk Factors contained

in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 (the

“2015 10-K”), which contained the following risk disclosure:

       We may be unsuccessful in our attempts to introduce Reduced-Risk Products,
       and regulators may not permit reduced exposure or risk claims or the
       commercialization of these products.

       We continue to seek ways to develop commercially viable new product
       technologies with the potential to reduce exposure to harmful constituents in
       smoke and individual risk and population harm, all in comparison to smoking
       cigarettes. Our goal is to develop products whose potential to reduce exposure,
       individual risk and population harm can be substantiated by rigorous scientific
       studies and that provide adult smokers the taste, sensory experience, nicotine
       delivery profile and ritual characteristics that are similar to those currently
       provided by cigarettes. We may not succeed in these efforts. If we do not
       succeed, but others do, we may be at a competitive disadvantage. Furthermore,
       we cannot predict whether regulators will permit the marketing of tobacco
       products or other nicotine-containing products with claims of reduced exposure or
       risk as compared with cigarettes. A prohibition on any such claims could
       significantly undermine the commercial viability of these products.



                                             - 58 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 62 of 130



        164.   The risk factor referenced in ¶163 above was materially false and misleading

when made, because it failed to disclose that the risk that Philip Morris would not obtain

approval from the FDA to sell iQOS in the United States as a modified risk tobacco product was

undermined by the fact that: (i) some of the iQOS clinical study results were invalid, as Philip

Morris failed to comply with GCP and other generally accepted clinical study practices; and

(ii) other scientific studies conducted by Philip Morris showed that iQOS contained compounds

of toxicological concern in higher quantities than in conventional cigarettes, all of which were

known to Defendants.

        165.   In August 2016, Philip Morris posted on its official website the following

statements made by Defendant Calantzopoulos: “Scientific substantiation is fundamental. I think

we are producing the best science you can produce in the field today.” These statements were

posted by Philip Morris on its official website in September, October, November, and December

2016.

        166.   The statements referenced above in ¶165 were materially false and misleading

when made because Philip Morris was not “producing the best science you can produce in the

field today.” For example, Philip Morris’s clinical trials failed to comply with GCP and the

clinical studies suffered from other deficiencies such as the duration of the studies being

insufficient to provide meaningful data, and the Company was withholding study results showing

that iQOS actually contained certain compounds of toxicological concern in higher quantities

than in conventional cigarettes.

        167.   On September 9, 2016, Philip Morris published a “poster” on its official website

titled “Reduced exposure to harmful and potentially harmful constituents after 90 days of use of

tobacco heating system 2.2 in Japan, which was prepared in part by Defendants Picavet and




                                            - 59 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 63 of 130



Lüdicke. The poster discussed a clinical study that was conducted in Japan in 2013/2014,

“designed to demonstrate sustained exposure reduction to selected HPHCs and to provide first

insight on changes in clinical risk” between iQOS smokers and subjects who continued smoking

and those who abstained from smoking. Defendants represented that the study was conducted

“according to . . . GCP.”

       168.    The statements referenced above in ¶167 were materially false and misleading

when made because the study did not comply with GCP. For example, the investigator failed to

obtain informed consent before collecting blood and/or urine samples, failed to obtain informed

consent before screening procedures were applied, and was otherwise unqualified because,

among other things, he did not have any knowledge about tobacco. Moreover, 20% of the total

length of the study involved contaminated samples.

       169.    On September 29, 2016, during Philip Morris’s Investor Day call with analysts

and investors, Philip Morris’s Chief Scientific Officer for Reduced-Risk Products, Defendant

Peitsch, reiterated that the Company’s approach follows FDA guidelines and made positive

statements about the benefits of iQOS, stating:

       [W]e follow a multi-step research program that starts with aerosol
       characterization of the product, progresses to clinical studies, and tracks the
       impact of the product in the real world after its launch in the marketplace. At
       each step, we demonstrate a key component of the risk reduction potential of
       our Reduced-Risk Product before proceeding to the next step. Our assessment
       is aligned with the U.S. FDA’s Draft Guidance for Modified Risk Tobacco
       Products . . .

       In summary, the scientific research conducted across a range of studies
       demonstrates that IQOS has a wide array of benefits compared to smoking
       cigarettes. We have focused on the health effects of the product and its
       potential to reduce risk, on the product’s environmental impact including odor
       and indoor air quality, and on short-term benefits such as oral hygiene. In each
       of these categories, we have substantiated important adult consumer messages.




                                             - 60 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 64 of 130



       Most importantly, the totality of the evidence generated to-date supports our
       conclusion that IQOS has the potential to reduce the risk of smoking-related
       diseases in adult smokers who switch to it completely.

       170.      The statements referenced above in ¶169 that iQOS has many benefits compared

to conventional cigarettes and that iQOS can reduce the risk of smoking-related diseases were

materially false and misleading when made because they failed to disclose that:

                 (a)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)    the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       171.      The statements referenced above in ¶170 that Philip Morris’s risk assessment is

aligned with the U.S. FDA’s Draft Guidance was false and misleading when made for the

reasons set forth in ¶162 above.

       172.      On the same day, the Company released Issue 1 of its Reduced-Risk Product

Scientific Update report (“Scientific Report Issue I”) which, according to the Company,

“explains PMI’s approach to product development and assessment, and provides an overview of

the latest research, key peer-reviewed publications, and presentations at scientific conferences.”

       173.      The Scientific Report Issue I contained the following statements by Defendant

Peitsch:

       In order to demonstrate that switching to our RRPs results in a significant
       reduction in the risk of disease compared with cigarette smoking, we are
       following a rigorous scientific assessment program. The program utilizes well-


                                               - 61 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 65 of 130



       recognized practices of the pharmaceutical industry, as well as an innovative
       Systems Toxicology-based approach to risk assessment. Our program is in line
       with the draft guidance from the U.S. Food and Drug Administration for
       Modified-Risk Tobacco Products (MRTPs).

                                         *       *     *

       To assess our RRPs we are taking a thorough and systematic stepwise approach
       which is inspired by the assessment methods used by the pharmaceutical
       industry and aligned with the U.S. Food and Drug Administration draft
       guidance for MRTP applications. We conduct our research in accordance with
       international standards and practices, such as the internationally accepted
       Good Laboratory Practices (GLPs) and Good Clinical Practices (GCPs).

       174.    The statements referenced above in ¶173 that Philip Morris was following a

“rigorous scientific” assessment program to demonstrate that RRPs pose less risk of disease and

that the assessment was aligned with FDA’s Draft Guidance and complied with GCP were

materially false and misleading when made because the scientific studies did not comply with

GCP.    For example, the clinical trial investigators were unqualified and lacked adequate

resources to conduct the studies, the durations of the studies were insufficient to provide

meaningful data, and contaminated urine samples were used in some of the studies, invalidating

their results. Moreover, Philip Morris failed to provide robust scientific evidence to demonstrate

that iQOS significantly reduces harm and the risk of tobacco-related disease. Additionally,

Philip Morris was required to promptly disclose (but did not) that some of the studies it

conducted showed that iQOS actually contained certain compounds of toxicological concern in

higher quantities than in conventional cigarettes.

       175.    Additionally, the Scientific Report Issue 1 represented the following about the

clinical trials it conducted over a three-month period to determine whether using iQOS reduces

exposure to HPHCs:

       Reduced exposure studies are designed to help us understand the extent to which
       adult smokers who switch from cigarettes to our Electrically Heated Tobacco
       Product (EHTP) reduce their exposure to measured HPHCs. We compared these


                                              - 62 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 66 of 130



       levels of exposure to those measured in smokers who continued to use cigarettes
       and those who quit smoking for the duration of the study, the “gold standard” for
       risk reduction.

       These studies were carried out over three months, and each involved 160 healthy
       adult smokers who were split into three groups: one group of 40 who continued
       smoking; another group of 40 who were asked to stop smoking for the duration of
       the study; and a final group of 80 smokers who switched to EHTP. The first five
       days of the study were spent in the clinic, and thereafter participants went home
       and were followed up at day 30, 60 and 90. We measured biomarkers of exposure
       to HPHCs, the substances the body generates when exposed to chemicals found in
       cigarette smoke.

       . . . These studies, like our entire clinical program, were conducted according to
       internally recognized Good Clinical Practices.

       176.    The statements referenced above in ¶175 that Philip Morris’s clinical studies of

iQOS “were conducted according” to GCP were materially false and misleading when made

because, in reality, they did not comply with GCP. For example, the clinical trial investigators

were unqualified and lacked adequate resources to conduct the studies. Moreover, the data

reported by Philip Morris was not credible as it did not support the Company’s claim that using

iQOS resulted in less risk of harm or disease than smoking conventional cigarettes.

       177.    On October 8, 2016, Defendant Picavet and another Philip Morris employee

presented the Company’s strategy and clinical trial results at the 51st Annual Meeting of the

Japanese Medical Society of Alcohol and Addiction Studies (“JMSAAS”). Philip Morris posted

that presentation on the Company’s official website on or around November 26, 2016, and made

the following representations about the presentation:

       PMI’s Science’s assessment strategy is unique in its completeness and
       transparency. The[] [clinical] studies show that the toxicological profile of
       THS2.2 in the laboratory is almost indistinguishable from conditions where no
       cigarette is present . . . Harmful and potentially harmful compounds were reduced
       in THS2.2 aerosol by up to 96% compared to cigarettes and switching to THS2.2
       in a clinical setting approached levels similar to cessation in terms of reduced
       exposure to these compounds.




                                             - 63 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 67 of 130



        The totality of evidence to date regarding the potential harm reduction effects of
        THS2.2 are [sic] very encouraging both in terms of individual risk reduction and
        at a population level.

        178.     The statements referenced above in ¶177 that Philip Morris’s scientific risk

assessment strategy “is unique in its completeness and transparency,” that the toxicological

profile of iQOS is “almost indistinguishable from conditions where no cigarette is present,” and

that HPHC are reduced by up to 96% in iQOS were materially false and misleading when made

because they failed to disclose that:

                 (a)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)    the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

        179.     Picavet’s presentation represented that, on average, there were around 90-95%

reductions in the formation of HPHCs for THS2.2 compared to conventional cigarettes and

around 90-98% reductions in toxicity compared to levels measured for the 3R4F reference

cigarette.9

        180.     The statements referenced above in ¶179 that iQOS contained 90-95% less

HPHCs then conventional cigarettes and 90-98% less toxicity were materially false and

misleading when made because they failed to disclose that:

9
  3R4F refers to the reference cigarette developed by the University of Kentucky, serving as an
international standard for research purposes.


                                               - 64 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 68 of 130



                 (a)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)    the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       181.      Picavet also presented results from pharmacokinetic studies conducted in Japan,

representing the following:

       The reduction in levels of Biomarker of Exposure approaches levels observed on
       smoking cessation in Japan.

                                          *       *       *

       Levels of exposure to harmful and potentially harmful chemicals when smokers
       switch to THS2.2 approach the levels observed in those who quit smoking during
       the study.

                                          *       *       *

       Laboratory models show reduced activity in cellular mechanisms of disease.
       THS2.2 aerosol is over 10 times less active than reference cigarette smoke in key
       mechanisms leading to atherosclerotic plaque formation and endothelial cell
       dysfunction, which are important in cardiovascular disease development.

                                          *       *       *

       Clinical studies indicate favorable changes in clinical risk endpoints. These
       studies measured the levels of 5 clinical risk markers closely associated with
       cardiovascular disease. Measurements of these markers in smokers who switched
       to THS2.2 showed that the majority of beneficial effects that were seen in the
       smoking cessation arm were preserved.

       182.      The statements referenced above in ¶181 that exposure to HPHC is reduced to

levels approaching smoking cessation when using iQOS, and that scientific studies show reduced


                                               - 65 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 69 of 130



risks of disease were materially false and misleading when made because they failed to disclose

that:

                 (a)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)    the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

        183.     Picavet also represented that the scientific studies Philip Morris was conducting

on iQOS were “extensive” and “rigorous.”

        184.     The statements referenced above in ¶183 were materially false and misleading

when made because the studies failed to comply with GCP and failed to follow FDA Draft

Guidance for MRTPA.

        185.     Picavet provided the following “conclusions” about THS2.2:




                                               - 66 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 70 of 130




       186.      The statements referenced above in ¶185 that iQOS’ aerosol has 90-95% less

HPHC compared to a reference cigarette, that aerosol is 90-95% less toxic than the smoke of a

reference cigarette, that in one clinical study in Japan, exposure to 15 HPHCs was reduced to a

level akin to smoke cessation, and that the totality of the evidence points to risk and harm

reduction were materially false and misleading when made because they failed to disclose that:

                 (a)   some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (b)   the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (c)   other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.




                                              - 67 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 71 of 130



        187.    On October 25, 2016, the Company filed a Form 10-Q for the quarter ended

September 30, 2016 (the “3Q 2016 10-Q”) with the SEC, which contained signed certifications

pursuant to SOX by Defendants Calantzopoulos and Olczak, attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

        188.    The 3Q 2016 10-Q discussed iQOS and stated that the Company’s “assessment

approach and the studies conducted to date reflect the rigorous evidentiary package contemplated

in the FDA’s Draft Guidance for Modified Risk Tobacco Product Applications (2012),” stating

in pertinent part:

        Reduced-Risk Products: . . . To date, almost one million adult smokers have
        converted to our iQOS product described below. Our RRPs are in various stages
        of development and commercialization, and we are conducting extensive and
        rigorous scientific studies to determine whether we can support claims for such
        products of reduced exposure to harmful and potentially harmful constituents in
        smoke and, ultimately, claims of reduced disease risk when compared to smoking
        cigarettes. . . . We draw upon a team of world-class scientists . . . from a broad
        spectrum of scientific disciplines . . .

        189.    The statements referenced above in ¶188 were materially false and misleading

when made for the reasons set forth in ¶158 above.

        190.    The 3Q 2016 10-Q disclosed the following with respect to the Company’s short-

term clinical trials results:

        Platform 1 uses a precisely controlled heating device that we are commercializing
        under the iQOS brand name . . . Six short-term clinical studies have been
        completed. The study results show a substantial reduction in relevant
        biomarkers of exposure to harmful or potentially harmful constituents
        (“HPHCs”) in adult consumers who switched to iQOS compared to adult
        consumers who continued to smoke cigarettes over a five-day period. The final
        reports of the three-month clinical reduced-exposure studies conducted in Japan
        and the U.S. have been issued. In these studies, we observed reduction in all 15
        biomarkers of exposure to corresponding HPHCs measured in those who
        switched to iQOS compared to those who continued to smoke cigarettes.
        Furthermore, the reductions measured in those who switched to iQOS



                                               - 68 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 72 of 130



       approached those that were observed in study participants who quit smoking for
       the duration of the study.

       191.   The statements referenced above in ¶190 were materially false and misleading

when made for the reasons set forth in ¶160 above.

       192.   The 3Q 2016 10-Q made the following additions representations:

       In the United States of America, an established regulatory framework for
       assessing “Modified Risk Tobacco Products” exists under the jurisdiction of the
       Food and Drug Administration (“FDA”). We expect that future FDA actions are
       likely to influence the regulatory approach of other interested governments. Our
       assessment approach and the studies conducted to date reflect the rigorous
       evidentiary package contemplated in the FDA’s Draft Guidance for Modified
       Risk Tobacco Product Applications (2012).

       193.   The statements referenced above in ¶192 were materially false and misleading

when made for the reasons set forth in ¶161 above.

       194.   The 3Q 2016 10-Q incorporated the same risk factors as the 2Q 2016 10-Q which

were materially false and misleading for the reasons discussed in ¶164.

              2.      The 2017 Statements

       195.   In January 2017, Philip Morris posted on its official website the following

statements made by Defendant Calantzopoulos: “Scientific substantiation is fundamental. I think

we are producing the best science you can produce in the field today.” These statements were

posted by Philip Morris on its official website also in February, March, April, May, June, July,

August, September, October, November, and December 2017.

       196.   The statements referenced above in ¶195 were materially false and misleading

when made for the reasons set forth in ¶166 above.

       197.   On February 14, 2017, the Company filed a Form 10-K for the fiscal year ended

December 31, 2016 (the “2016 10-K”) with the SEC, which contained SOX signed certifications

by Defendants Calantzopoulos and Olczak, attesting to the accuracy of financial reporting, the



                                             - 69 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 73 of 130



disclosure of any material changes to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       198.    The 2016 10-K stated the following regarding IQOS:

       Reduced-Risk Products . . . We conduct rigorous scientific assessment of our RRP
       platforms to establish that they reduce exposure to harmful and potentially
       harmful constituents in smoke and, ultimately, that these products present, are
       likely to present, or have the potential to present less risk of harm to adult
       smokers who switch to them versus continued smoking. We draw upon a team of
       expert scientists . . . from a broad spectrum of scientific disciplines and our
       extensive learnings of consumer preferences to develop and assess our RRPs.

       199.    The statements referenced above in ¶198 were materially false and misleading

when made for the reasons set forth in ¶158 above.

       200.    The 2016 10-K made the following additional representations with respect to the

clinical studies conducted on iQOS:

       Platform 1 uses a precisely controlled heating device that we are commercializing
       under the IQOS brand name . . . Eight clinical studies have been completed
       (including two with the duration of three months). The study results show a
       substantial reduction in relevant biomarkers of exposure to harmful or
       potentially harmful constituents (“HPHCs”) in those adult smokers who
       switched to IQOS compared to those who continued to smoke cigarettes for the
       duration of the study. The reductions measured in those who switched to IQOS
       approached those that were observed in study participants who quit smoking for
       the duration of the study. While these reduced exposure clinical studies were
       primarily designed to focus on biomarkers of exposure, in our three-month
       studies, we also measured six clinical risk markers. These clinical risk markers
       are associated with disease mechanisms known to be affected by smoking and to
       reverse upon cessation. The results are generally consistent with the expected
       direction of change and indicate that switching completely to IQOS led to an
       overall improvement of clinical risk markers affected by smoking after only
       three months.

       201.    The statements referenced above in ¶200 were materially false and misleading

when made for the reasons set forth in ¶160 above.

       202.    In addition, the 2016 10-K contained the following risk disclosure:




                                             - 70 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 74 of 130



       We may be unsuccessful in our attempts to introduce Reduced-Risk Products,
       and regulators may not permit the commercialization of these products or
       health-related claims.

       Our key strategic priorities are: to develop and commercialize products that
       present less risk of harm to adult smokers who switch to those products versus
       continued smoking; and to convince current adult smokers who would otherwise
       continue to smoke to switch to those RRPs. For our efforts to be successful, we
       must: develop RRPs that such adult smokers find acceptable alternatives to
       smoking; conduct rigorous scientific studies to substantiate that they reduce
       exposure to harmful and potentially harmful constituents in smoke and,
       ultimately, that these products present, are likely to present, or have the potential
       to present less risk of harm to adult smokers who switch to them versus continued
       smoking; and effectively advocate for the development of science-based
       regulatory frameworks for the development and commercialization of RRPs,
       including communication of scientifically substantiated information to enable
       adult consumers to make better health choices. We might not succeed in our
       efforts. If we do not succeed, but others do, we may be at a competitive
       disadvantage. Furthermore, we cannot predict whether regulators will permit the
       sale and/or marketing of RRPs with health-related claims. Such restrictions could
       limit the success of our RRPs.

       203.   The risk factor referenced in ¶202 above was materially false and misleading

when made, because it failed to disclose that the risk that Philip Morris would not obtain

approval from the FDA to sell iQOS in the United States as a modified risk tobacco product was

undermined by the fact that: (i) some of the iQOS clinical study results were invalid, as Philip

Morris failed to comply with GCP and other generally accepted clinical study practices; and

(ii) other scientific studies conducted by Philip Morris showed that iQOS contained compounds

of toxicological concern in higher quantities than in conventional cigarettes, all of which were

known to Defendants.

       204.   On March 27, 2017, Philip Morris issued a press release titled “Latest clinical

research confirms that IQOS reduces smoker exposure to select harmful chemicals as compared

to cigarette smoke.” The Company represented that the “[s]tudies conducted to date clearly

indicate that IQOS is likely to present less risk of harm compared to smoking.”                It also

represented that smokers who switched to iQOS:


                                              - 71 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 75 of 130



              Reduced their exposure to 15 harmful chemicals to levels that approached those
               of smokers who quit smoking;

              Showed improvements in measured health indicators specific to smoking-related
               diseases, such as lung and heart disease.

       205.    The statements referenced above in ¶204 were materially false and misleading

when made because:

               (a)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced; and

               (b)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       206.    The press release also quoted the following statements made by Defendant

Lüdicke:

       This study is an important step to confirm that while IQOS is not risk-free, it is a
       better choice for the millions of smokers who do not quit. It clearly indicates that
       smokers who switch to IQOS reduce their exposure to harmful compounds to
       levels that approach those of smokers who quit smoking. The study also clearly
       indicates areas of significant risk reduction which we are currently confirming
       through a longer term study.

       207.    The statements referenced above in ¶206 were materially false and misleading

when made because:

               (a)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced; and




                                             - 72 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 76 of 130



               (b)     other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       208.    On April 27, 2017, the Company filed a Form 10-Q for the quarter ended March

31, 2017 (the “1Q 2017 10-Q”) with the SEC, which contained signed certifications pursuant to

SOX by Defendants Calantzopoulos and Olczak, attesting to the accuracy of financial reporting,

the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       209.    The 1Q 2017 10-Q stated the following regarding iQOS:

       We conduct rigorous scientific assessments of our RRP platforms to substantiate
       that they reduce exposure to HPHCs and, ultimately, that these products present,
       are likely to present, or have the potential to present less risk of harm to adult
       smokers who switch to them versus continued smoking. We draw upon a team of
       expert scientists . . . from a broad spectrum of scientific disciplines and our
       extensive learnings of adult consumer preferences to develop and assess our
       RRPs.

       210.    The statements referenced above in ¶209 were materially false and misleading

when made for the reasons set forth in ¶158 above.

       211.    Discussing Platform 1, the 1Q 2017 10-Q represented the following facts:

       Platform 1 uses a precisely controlled heating device that we are commercializing
       under the IQOS brand name . . . Eight clinical studies have been completed
       (including two with an exposure period of three months). The study results
       show a substantial reduction in relevant biomarkers of exposure to HPHCs in
       those adult smokers who switched completely to IQOS compared to those who
       continued to smoke cigarettes for the duration of the study. These reductions
       approached those that were observed in study participants who quit smoking for
       the duration of the study. While these reduced exposure clinical studies were
       primarily designed to focus on biomarkers of exposure, we also measured six
       clinical risk markers. These clinical risk markers are associated with disease
       mechanisms known to be affected by smoking and to reverse upon cessation.
       The results are generally consistent with the expected direction of change that is
       observed upon quitting and indicate that switching completely to IQOS led to an
       overall improvement of clinical risk markers affected by smoking after only
       three months.


                                              - 73 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 77 of 130



       212.     The statements referenced above in ¶211 were materially false and misleading

when made for the reasons set forth in ¶160 above.

       213.     The 1Q 2017 10-Q incorporated the risk factor disclosures identified in Philip

Morris’s 2016 Form 10-K, which were materially false and misleading for the reasons discussed

in ¶203.

       214.     In May 2017, Philip Morris published Issue 2 of its Scientific Update for Smoke-

Free Products (“Scientific Update Issue 2”).          There, the Company made the following

representations:

       [A]t the operating temperatures of our heated tobacco products, the harmful
       chemicals found in tobacco smoke are reduced on average by 90-95%.
       Furthermore, two specific markers of combustion, namely carbon monoxide and
       nitrogen oxides, are reduced by approximately 98%.

       215.     The statements referenced above in ¶214 that the harmful chemicals found in

conventional cigarettes are reduced by 90-95% in iQOS and that carbon monoxide and nitrogen

oxide are reduced by approximately 98% were materially false and misleading when made

because they failed to disclose that:

                (a)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes; and

                (b)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced.

       216.     In Scientific Update Issue 2, the Company also represented the following with

respect to its assessment of iQOS:

       Our studies are very advanced and point in the direction of risk reduction. We
       have already completed numerous laboratory studies and eight clinical studies.


                                             - 74 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 78 of 130



       217.    The statements referenced above in ¶216 that Philip Morris’s studies were “very

advanced” and “point in the direction of risk reduction” were materially false and misleading

when made because the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, that the studies were of short duration and less

exposure in biomarkers did not mean the risks of harm or disease were reduced.

       218.    In Scientific Update 2, Philip Morris also disclosed the following results

regarding one of its two three-month clinical studies, which was conducted in Japan:

       Results showed that smokers who switched to EHTP:

       • Reduced their exposure to 15 harmful chemicals to levels that approached those
       observed in smokers who abstained from smoking for the duration of the study.

       • Showed improvements in clinical risk markers related to lung and heart disease.
       In all cases, the clinical risk markers improved in the same direction as seen in
       smokers who abstained from smoking. . . .

                                        *      *       *

       The research was conducted in line with internationally respected guidelines for
       clinical trials, such as Good Clinical Practice.

       219.    The statements referenced above in ¶218 that exposure to 15 harmful chemicals

was reduced to a level akin to smoke cessation and that risk markers related to lung and heart

disease were similarly reduced in iQOS were materially false and misleading when made

because they failed to disclose that:

               (a)     other scientific studies conducted by Philip Morris showed that iQOS

actually contained compounds of certain toxicological concern in higher quantities than in

conventional cigarettes; and

               (b)     the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced.


                                             - 75 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 79 of 130



       220.   The statement referenced above in ¶219 that Philip Morris’s research was

conducted in line with GCP was false and misleading when made for the reasons set forth in

¶168 above.

       221.   The discussion about the research results in Scientific Update 2 continued:

       PMI published a series of nine publications describing our smoke-free assessment
       program and sharing results from the non-clinical assessment and initial clinical
       studies of EHTP, referred to in the papers as THS2.2. This includes studies
       demonstrating that the lack of combustion greatly reduces the formation of
       harmful and potentially harmful constituents (HPHCs) compared with cigarette
       smoke. In vitro and in vivo assessments of the aerosol reveal reduced toxicity
       and no new hazards. Additional mechanistic endpoints, measured as part of the
       in vivo studies, are described and confirm a reduced impact on smoking-related
       disease networks. A clinical study described in one of the papers confirmed the
       reduced exposure to HPHCs in smokers switching to EHTP. This research
       forms the core of our application to the U.S. FDA for EHTP as an MRTP.

       222.   The statements referenced in ¶221 above that iQOS’s aerosol contains greatly

reduced HPHCs, reduced toxicity and no new hazards, and presents less risk of diseases were

materially false and misleading when made because:

              (a)     Other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes; and

              (b)     the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced.

       223.   On June 21, 2017, Time Online published an interview with Defendant

Calantzopoulos, during which he represented that iQOS is less harmful than cigarettes:

       Q:     What’s new about the HeatSticks?

       A:     They contain real tobacco and are similar in taste to cigarettes. But
              because they do not burn, the concentration of harmful chemicals



                                             - 76 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 80 of 130



               decreases by an average of 90 percent relative to the smoke of a
               cigarette . . .

                                        *       *      *

       A:      . . . But they are most likely significantly less harmful to health than
               cigarettes.

       Q:      According to the World Health Organization (WHO), tobacco kills seven
               million people every year. What would your death record look like for
               heat sticks?

       A.      . . . I believe Heat Sticks also reduce the number of illness-related
               illnesses. Our studies provide strong evidence for this.

       Q:      With its studies, Philip Morris has lied to the public for decades. It was
               said: tobacco does not harm unborn children, passive smoking is harmless,
               nicotine does not make one dependent. Why should we believe you this
               time? . . .

       A:      I do not ask you to trust me, I ask you to check our data! The aerosol of
               the heat sticks is analyzed quickly, in comparison with cigarette smoke
               you immediately recognize the decline of dangerous substances. . .

       224.    The statements referenced in ¶223 above that harmful chemicals in iQOS

decreased by 90%, that iQOS ‘s “significantly less harmful to health than cigarettes,” that Philip

Morris’s “studies provide strong evidence,” that using iQOS also “reduce[s] the number” of

diseases, and that with iQOS “you immediately recognize the decline of dangerous substances”

were materially false and misleading when made because:

               (a)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes; and

               (b)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced.




                                             - 77 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 81 of 130



       225.   On July 3, 2017, Patrick Picavet and another PMI employee presented the

Summary of Results on the Tobacco Heating System at the NAAMA’s [National Arab American

Medical Association] 30th International Medical Convention. Philip Morris posted that

presentation on the Company’s official website on or around that time. In the presentation,

Picavet represented that because Philip Morris’s iQOS products “do not burn tobacco, they

produce far lower quantities of harmful and potentially harmful compounds than found in

cigarette smoke.”

       226.   Picavet provided a graph depicting over 90% reductions in aerosol chemicals in

iQOS over reference cigarettes:




       227.   Picavet also represented that, on average, there was a 90%-95% reduction in

toxicity for iQOS compared to levels measured for the 3R4F reference cigarette:




                                            - 78 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 82 of 130




       228.      Picavet also presented results from two 90-day exposure clinical studies, in Japan

and the U.S., representing that the studies showed a “[r]eduction of 15 biomarkers of exposure in

both studies.”

       229.      The statements referenced in ¶¶225-28 above that in iQOS, HPHCs are reduced

significantly, i.e., by 90% and that toxicity is reduced on average by 90-95%, and that certain

studies showed a reduction of 15 biomarkers of exposure were materially false and misleading

when made because they failed to disclose that:

                 (a)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes; and

                 (b)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced.




                                               - 79 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 83 of 130



       230.    On July 27, 2017, the Company filed a Form 10-Q for the quarter ended June 30,

2017 (the “2Q 2017 10-Q”) with the SEC, which contained signed certifications pursuant to

SOX by Defendants Calantzopoulos and Olczak, attesting to the accuracy of financial reporting,

the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       231.    The 2Q 2017 10-Q stated the following regarding iQOS:

       We conduct rigorous scientific assessments of our RRP platforms to substantiate
       that they reduce exposure to HPHCs and, ultimately, that these products present,
       are likely to present, or have the potential to present less risk of harm to adult
       smokers who switch to them versus continued smoking. We draw upon a team of
       expert scientists . . . from a broad spectrum of scientific disciplines and our
       extensive learnings of adult consumer preferences to develop and assess our
       RRPs.

       232.    The statements referenced above in ¶231 were materially false and misleading

when made for the reasons set forth in ¶158 above.

       233.    Discussing Platform 1, the 2Q 2017 10-Q represented the following facts:

       Platform 1 uses a precisely controlled heating device that we are commercializing
       under the IQOS brand name . . . Eight clinical studies have been completed
       (including two with an exposure period of three months). The study results
       show a substantial reduction in relevant biomarkers of exposure to HPHCs in
       those adult smokers who switched to IQOS compared to those who continued to
       smoke cigarettes for the duration of the study. These reductions approached
       those observed in study participants who quit smoking for the duration of the
       study. While these reduced exposure clinical studies were primarily designed to
       focus on biomarkers of exposure, we also measured six clinical risk markers.
       Clinical risk markers are those that are associated with disease mechanisms
       known to be affected by smoking and to reverse upon cessation. The results are
       generally consistent with the expected direction of change that is observed upon
       quitting smoking and indicate that switching to IQOS led to an overall
       improvement of clinical risk markers affected by smoking after only three
       months.

       234.    The statements referenced above in ¶233 were materially false and misleading

when made for the reasons set forth in ¶160 above.




                                              - 80 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 84 of 130



       235.     The 2Q 2017 10-Q incorporated the risk factor disclosures identified in Philip

Morris’s 2016 Form 10-K, which were materially false and misleading for the reasons discussed

in ¶203.

       236.     On September 12, 2017, Philip Morris issued its 2016 Sustainability Report

(“2016 Sustainability Report”), which it posted on the Company’s official website. The report

contained the following statements regarding the company’s scientific assessment of iQOS:

       Our scientific assessment programs align with leading pharmaceutical industry
       standards and guidance issued by the US Food and Drug Administration’s (FDA)
       Center for Tobacco Products. Our research includes laboratory and clinical
       studies based on internationally accepted Good Laboratory Practices and Good
       Clinical Practices.

                                         *      *       *

       We follow a thorough and systematic approach to smoke-free product
       development and assessment, including clinical . . . studies to assess individual
       risk and population harm.

                                         *      *       *

       We conduct clinical studies with adult smokers according to the principles of
       Good Clinical Practice.

       237.     The statements referenced in ¶236 above that Philip Morris’s scientific, “thorough

and systematic” assessment programs aligned with the FDA guidance, and that its laboratory and

clinical studies assessing risks and harm complied with GCP were materially false and

misleading when made because the scientific studies did not comply with GCP and suffered from

other deficiencies. For example, the clinical trial investigators were unqualified and lacked

adequate resources to conduct the studies, the durations of the studies were insufficient to

provide meaningful data, and contaminated urine samples were used in some of the studies,

invalidating their results.    Philip Morris failed to provide robust scientific evidence to

demonstrate that iQOS significantly reduces harm and the risk of tobacco-related disease.



                                              - 81 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 85 of 130



Moreover, Philip Morris was required to promptly disclose (but did not) that some of the studies

it conducted showed that iQOS actually contained certain compounds of toxicological concern in

higher quantities than in conventional cigarettes.

       238.    The 2016 Sustainability Report also disclosed the following “findings” regarding

the benefits of iQOS over conventional cigarettes:

       Findings to date show that switching completely to iQOS is likely to present less
       risk of harm than continued smoking. Specifically, the results show that:

       -IQOS does not generate combustion or smoke;

       -IQOS vapor contains on average 90-95% lower levels of toxicants compared to
       the smoke from a reference cigarette designed for scientific research, with
       nicotine at similar levels to cigarette smoke;

       -Laboratory studies conducted in animal models of disease confirm that these
       lower levels of toxicants result in IQOS vapor being significantly less toxic than
       cigarette smoke;

       -Laboratory studies confirm that switching to IQOS, conducted in animal model
       of diseases, led to a reduction in key smoking-related diseases and their associated
       mechanisms. These reductions approached those observed in the cessation group;
       [and]

       -Clinical studies conducted to date confirm the results of our laboratory studies.
       Smokers who switched completely to IQOS in two one-week and two three-
       month clinical studies significantly reduced their exposure to 15 toxicants.
       These reductions approached levels observed in the cessation groups.

       These results give us confidence that switching fully to IQOS is likely to present
       less risk of harm than continuing to smoke . . . On this basis, in December 2016
       we submitted evidence to the US FDA in the form of an application for IQOS as a
       modified risk tobacco product (MRTP)––the first ever for a heated tobacco
       product.

       239.    The statements referenced in ¶238 that iQOS contains 90-95% less toxicants than

conventional cigarettes, that studies show lower levels of toxicants and a reduction in diseases

approaching those of smoking cessation, and that these results “give us confidence that switching




                                              - 82 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 86 of 130



fully to IQOS is likely to present less risk of harm than continuing to smoke” were materially

false and misleading when made because Defendants failed to disclose that:

               (a)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced;

               (b)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples; and

               (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       240.    On October 2, 2017, Philip Morris posted on its official website a report entitled

“The Science behind the Tobacco Heating System,” a summary of published scientific articles.

The report was written by, among others, Defendants Peitsch and Lüdicke. In the report’s

preamble, Defendant Peitsh stated that “[i]n order to demonstrate that switching to our RRP

results in a significant reduction in the risk of disease compared with cigarette smoking, we are

following a rigorous scientific assessment program” that is “in line with the draft guidance from

the U.S. Food and Drug Administration (FDA) for Modified-Risk Tobacco Products (MRTPs).”

The report represented that Philip Morris’s clinical trials were “conducted according to the

International Conference on Harmonization (ICH) guidelines for Good Clinical Practice (GCP),

Declaration of Helsinki, and local requirements.”

       241.    The statements referenced in ¶240 above that, in order to demonstrate that

switching to iQOS results in a significant reduction in the risk of disease, the Company is

employing a “rigorous assessment program” that complies with the FDA Draft Guidance for




                                             - 83 -
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 87 of 130



MRTPs and that the Company’s clinical trials follow GCP were materially false and misleading

when made because the clinical studies did not comply with GCP. For example, the clinical trial

investigators were unqualified and lacked adequate resources to conduct the studies, the

durations of the studies were insufficient to provide meaningful data, and contaminated urine

samples were used in some of the studies, invalidating their results. Philip Morris failed to

provide robust scientific evidence to demonstrate that iQOS significantly reduces harm and the

risk of tobacco-related disease. Moreover, Philip Morris was required to promptly disclose (but

did not) that some of the studies it conducted showed that iQOS contained compounds of

toxicological concern in higher quantities than in conventional cigarettes.

       242.     On October 26, 2017, the Company filed a Form 10-Q for the quarter ended

September 30, 2017 (the “3Q 2017 10-Q”) with the SEC, which contained signed certifications

pursuant to SOX by Defendants Calantzopoulos and Olczak, attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

       243.     The 3Q 2017 10-Q stated the following regarding iQOS:

       We conduct rigorous scientific assessments of our RRP platforms to substantiate
       that they reduce exposure to HPHCs and, ultimately, that these products present,
       are likely to present, or have the potential to present less risk of harm to adult
       smokers who switch to them versus continued smoking. We draw upon a team of
       expert scientists . . . from a broad spectrum of scientific disciplines and our
       extensive learnings of adult consumer preferences to develop and assess our
       RRPs.

       244.     The statements referenced above in ¶243 were materially false and misleading

when made for the reasons set forth in ¶158 above.

       245.     The 3Q 2017 10-Q incorporated the risk factor disclosures identified in Philip

Morris’s 2016 Form 10-K, which were materially false and misleading for the reasons discussed

in ¶203.


                                               - 84 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 88 of 130



       246.      In October 2017, Philip Morris published Issue 3 of its Scientific Update for

Smoke-Free Products (“Scientific Update Issue 3”). In the introductory section, Defendant

Peitsch highlighted that the Company’s “mission requires a solid scientific foundation to

demonstrate that less harmful products can exist. This requires that we conduct excellent science

while adhering to the highest quality standards and that we transparently share our study results.”

The Company represented the following with respect to its assessment progress: “Our studies on

EHTP, which include a large number of nonclinical and clinical studies, are very advanced

and point in the direction of risk reduction and the potential to improve public health.”

       247.      The statements referenced in ¶246 above that the Company’s non-clinical and

clinical studies of electronically heated cigarettes, i.e., iQOS, which are “very advanced,” “point

in the direction of risk reduction” were materially false and misleading when made because:

                 (a)   the scientific evidence did not support Philip Morris’s claim of risk

reduction;

                 (b)   some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators;

                 (c)   the clinical studies suffered from other deficiencies such as the duration of

the studies were insufficient to provide meaningful data; and

                 (d)   other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       248.      The Scientific Update Issue 3 represented that “PMI measured 54 harmful or

potentially harmful compounds (HPHCs) in the EHTP [Electronically Heated Tobacco System]




                                              - 85 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 89 of 130



aerosol compared to a standard reference cigarette (3R4F). The HPHCs flagged by the FDA and

the International Agency for Research on Cancer (IARC) were reduced on average by 90%-

95%.”

        249.    In Scientific Update Issue 3, the Company also reported the following results of

its clinical trials on iQOS:

        The clinical trials are conducted following Good Clinical Practices . . . The
        eight completed studies demonstrated that EHTP . . .

                2. significantly reduces exposure to 15 harmful toxicants in adult
                smokers who switched to EHTP to a degree approaching that of
                cessation over the study period (see Figure 5); and

                3. led to favorable changes in clinically relevant risk markers linked to
                smoking-related diseases and known to reverse upon cessation over the
                study period.

        250.    The statements referenced in ¶¶248-49 above that in iQOS, certain HPHCs were

reduced by 90-95%, that the clinical studies showed significantly reduced exposure to 15

harmful toxicants to levels approaching cessation and favorable changes in clinically relevant

risk markers of diseases, and that its iQOS clinical trials complied with GCP were materially

false and misleading when made because they failed to disclose that:

                (a)     the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced;

                (b)     some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators; and




                                               - 86 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 90 of 130



                 (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       251.      The Company’s Scientific Update Issue 3 concluded:

       PMI developed an assessment program in line with the stepwise approach also
       espoused by the FDA. Applying this program to its EHTP, PMI has seen that the
       significant reductions in the harmful or potentially harmful compounds in the
       EHTP aerosol compared with cigarette smoke are reflected in significant
       reductions in each progressive step of the program . . . . These results gave us
       confidence to apply for EHTP through the MRTP pathway.

       252.      The statements referenced in ¶251 above that Philip Morris’s assessment program

was in line with FDA requirements and showed significant reductions in HPHCs in the aerosol

of EHTPs (i.e., iQOS) compared to cigarette smoke, giving the company “confidence” to apply

for an MRTP designation were materially false and misleading when made because they failed to

disclose that:

                 (a)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced; and

                 (b)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

       253.      On December 12, 2017, Philip Morris issued a press release announcing its “latest

scientific update for smoke-free products on clinical program” and included a link to that report.

In the report, entitled Scientific Update for Smoke-Free Products Issue 4, the Company

represented that its “studies on EHTP, which include a large number of non-clinical and clinical




                                               - 87 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 91 of 130



studies, are very advanced and point in the direction of risk reduction and potential to improve

public health.”

       254.       The statements referenced in ¶253 above that Philip Morris’s studies were “very

advanced” and “point in the direction of risk reduction” were materially false and misleading

when made because the evidence did not in fact support a claim for risk reduction, as evidenced

by the fact that, for example, the studies were of short duration and less exposure in biomarkers

did not mean the risks of harm or disease were reduced.

       255.       The Scientific Update Issue 4 contained an interview with Defendant Picavet,

discussing how Philip Morris supposedly applies best practices in its clinical research of iQOS.

This interview occurred as Reuters was on the cusp of publishing irregularities in Philip Morris’s

clinical trials, including the existence of tainted urine samples and the use of unqualified

investigators. Picavet’s interview was likely orchestrated to spin the truth and portray Philip

Morris as transparent (which it was not):

       Q:         What guidelines does PMI hold itself to in its clinical research program?

       A:         Guidelines for Good Clinical Practices (GCP) as issued by the
                  International Council for Harmonisation of Technical Requirements for
                  Pharmaceuticals for Human Use are a set of internationally recognized
                  principles that regulatory bodies around the world expect researchers to
                  follow when conducting clinical studies . . . Like other organizations, PMI
                  abides by these principles for our clinical research, as well as following
                  the recommendations in the FDA’s 2012 Draft Guidance on Modified
                  Risk Tobacco Products.

       256.       The statements referenced in ¶255 above that Philip Morris abides by GCP and

the FDA’s Draft Guidance for MRTPs were materially false and misleading when made because

the clinical studies did not comply with GCP or with the FDA’s guidance. For example, the

clinical trial investigators were unqualified and lacked adequate resources to conduct the studies,

the durations of the studies were insufficient to provide meaningful data, and contaminated urine



                                                - 88 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 92 of 130



samples were used in some of the studies, invalidating their results. Philip Morris failed to

provide robust scientific evidence to demonstrate that iQOS significantly reduces harm and the

risk of tobacco-related disease. Moreover, Philip Morris was required to promptly disclose (but

did not) that some of the studies it conducted showed that iQOS contained compounds of

toxicological concern in higher quantities than in conventional cigarettes.

       257.    In the staged interview meant to portray Philip Morris as transparent and

compliant with industry standards, and to preempt the stunning irregularities that would soon be

exposed by Reuters, Picavet discussed a 2013 clinical study that involved “a few participants

[that] produced an excessive quantity of urine in a 24-hour period, which is quite uncommon.”

Picavet said that “[t]he subjects confirmed drinking increased amounts of water during each of

the study days, all medical tests came back normal and the study subjects did not show any signs

of medical concern.” An audit was performed and “concluded that the study site had correctly

followed all processes as required by the study protocol and GCP . . . “

       258.    The statements referenced in ¶257 that a 2013 clinical trial involved “a few

participants [that] produced an excessive quantity of urine in a 24-hour period, which is quite

uncommon” but that all subjects “confirmed drinking increased amounts of water,” that the

“medical tests came back normal” with no “signs of medical concern,” and that the Company

followed study protocol and GCP were materially false and misleading when made because they

failed to disclose that the individuals produced urine samples of 12-18 liters, an impossible

amount of urine a human being can produce, as normal urine samples produced by humans are

between 2-4 liters. Philip Morris classified these samples as “adverse events” despite the fact

that the individuals producing the huge amounts were healthy, and it used and relied on these




                                              - 89 -
          Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 93 of 130



samples to buttress its claims that iQOS is less harmful than cigarettes. These samples should

not have been marked as “adverse events” but instead should have been excluded from the study.

        259.    Picavet also affirmed that Philip Morris “ha[s] multiple proactive controls in

place to ensure study integrity and adherence to GCP . . . these controls are also designed to

detect non-adherence to GCP and trigger appropriate remediation actions where issues are

found.”

        260.    Picavet further underscored Philip Morris’s adherence to GCP:

        . . . PMI is committed to strictly following these [GCP] standards. The guidelines
        are not only integral to maintaining the validity of the data, but also to its
        transparency, participant safety and overall ethical conduct. Our hope is that our
        adherence to these principles will allow others to see our research for what we
        believe it is: a significant contribution to evolving today’s scientific knowledge on
        better alternatives to cigarettes for the millions who smoke around the world.

        261.    The statements referred to in ¶¶259-60 above that Philip Morris has “multiple

proactive controls in place to ensure study integrity and adherence to GCP . . . these controls are

also designed to detect non-adherence to GCP and trigger appropriate remediation” and that

Philip Morris is following GCP standards were materially false and misleading when made

because the Company’s scientific studies did not comply with GCP. For example, the clinical

trial investigators were unqualified and lacked adequate resources to conduct the studies, and

contaminated urine samples were used in some of the studies, invalidating their results.

        262.    The Scientific Update Issue 4 represented that “[o]ur [clinical] research meets

rigorous standards” and “[o]ur studies meet a wide range of internationally accepted research

. . . standards.”

        263.    The statements referred to in ¶262 above that Philip Morris clinical studies meet

“rigorous standards” and a “wide range of internationally accepted research standards” were

materially false and misleading when made because the Company’s scientific studies did not



                                               - 90 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 94 of 130



comply with GCP. For example, the clinical trial investigators were unqualified and lacked

adequate resources to conduct the studies, the durations of the studies were insufficient to

provide meaningful data, and contaminated urine samples were used in some of the studies,

invalidating their results.

        264.    Additionally, the Company made the following disclosures in Scientific Update

Issue 4 about its research results on iQOS:

        On average, a reduction of about 90% of harmful and potentially harmful
        constituents (HPHCs) was measured in the aerosol of EHTP compared against the
        levels of HPHCs in smoke of commercially available cigarettes.

        265.    The statements referred to in ¶264 above that Philip Morris’s research results

show a 90% reduction in HPHC were materially false and misleading when made because:

                (a)     the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced; and

                (b)     other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

        266.    On December 2017, Philip Morris submitted its Briefing Document to the

Tobacco Products Scientific Advisory Committee of the FDA, which was also released publicly.

There, Philip Morris represented that “iQOS significantly reduces harm and the risk of tobacco-

related disease to individual tobacco users.” The Company also stated that the results of all its

nonclinical studies “confirm[ed] that iQOS aerosol does not introduce any new or increased risks

compared with tobacco smoke.”        Philip Morris further represented that its research results

“consistently showed that the biological impact of switching to iQOS was directionally aligned

with, and of similar magnitude to, smoking cessation.”


                                              - 91 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 95 of 130



       267.    The statements referred to in ¶266 above that “iQOS significantly reduces harm

and the risk of tobacco-related disease to individual tobacco user,” that “iQOS aerosol does not

introduce any new or increased risks compared with tobacco smoke,” and that switching iQOS is

akin to smoke cessation were materially false and misleading when made because:

               (a)    the evidence did not in fact support a claim for risk reduction, as

demonstrated by the fact that, for example, the studies were of short duration and less exposure

in biomarkers did not mean the risks of harm or disease were reduced;

               (b)    some of the clinical study results were invalid because Philip Morris failed

to comply with GCP by including, for example, tainted urine samples and by using unqualified

investigators; and

               (c)    other scientific studies conducted by Philip Morris showed that iQOS

actually contained certain compounds of toxicological concern in higher quantities than in

conventional cigarettes.

               3.     The 2018 Statements

       268.    In January 2018, Philip Morris posted on its official website the following

statements made by Defendant Calantzopoulos: “Scientific substantiation is fundamental. I think

we are producing the best science you can produce in the field today.” These statements were

also posted by Philip Morris on its official website in February, March, and April 2018.

       269.    The statements referenced above in ¶268 were materially false and misleading

when made for the reasons set forth in ¶166 above.

       270.    On February 13, 2018, the Company filed a Form 10-K for the fiscal year ended

December 31, 2017 (the “2017 10-K”) with the SEC, which contained SOX signed certifications

by Defendant Calantzopoulos, attesting to the accuracy of financial reporting, the disclosure of




                                             - 92 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 96 of 130



any material changes to the Company’s internal controls over financial reporting, and the

disclosure of all fraud.

        271.    The 2017 10-K stated the following regarding IQOS:

        Reduced-Risk Products . . . We conduct rigorous scientific assessments of our
        RRP platforms to substantiate that they reduce exposure to HPHCs and,
        ultimately, that these products present, are likely to present, or have the potential
        to present less risk of harm to adult smokers who switch to them versus continued
        smoking. We draw upon a team of expert scientists . . . from a broad spectrum of
        scientific disciplines and our extensive learnings of adult consumer preferences to
        develop and assess our RRPs.

        272.    The statements referenced above in ¶271 were materially false and misleading

when made for the reasons set forth in ¶158 above.

        273.    In addition, the 2017 10-K contained the following risk disclosure:

        We may be unsuccessful in our attempts to introduce reduced-risk products,
        and regulators may not permit the commercialization of these products or the
        communication of scientifically substantiated risk-reduction claims.

        Our key strategic priorities are: to develop and commercialize products that
        present less risk of harm to adult smokers who switch to those products versus
        continued smoking; and to convince current adult smokers who would otherwise
        continue to smoke to switch to those RRPs. For our efforts to be successful, we
        must: develop RRPs that such adult smokers find acceptable alternatives to
        smoking; conduct rigorous scientific studies to substantiate that they reduce
        exposure to harmful and potentially harmful constituents in smoke and,
        ultimately, that these products present, are likely to present, or have the potential
        to present less risk of harm to adult smokers who switch to them versus continued
        smoking; and effectively advocate for the development of science-based
        regulatory frameworks for the development and commercialization of RRPs,
        including communication of scientifically substantiated information to enable
        adult smokers to make better consumer choices. We might not succeed in our
        efforts. If we do not succeed, but others do, we may be at a competitive
        disadvantage. Furthermore, we cannot predict whether regulators will permit the
        sale and/or marketing of RRPs with scientifically substantiated risk-reduction
        claims. Such restrictions could limit the success of our RRPs.

        274.    The risk factor referenced in ¶273 above was materially false and misleading

when made, because it failed to disclose: (1) that the risk that Philip Morris would not obtain

approval from the FDA to sell iQOS in the United States as a modified risk tobacco product was


                                               - 93 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 97 of 130



undermined by the fact that: (i) some of the iQOS clinical study results were invalid, as Philip

Morris failed to comply with GCP and other generally accepted clinical study practices; and

(ii) other scientific studies conducted by Philip Morris showed that iQOS contained compounds

of toxicological concern in higher quantities than in conventional cigarettes, all of which were

known to Defendants; and (2) the risk that the market for early adopters and innovators in Japan

might have reached saturation such that growth of iQOS and HeatStick sales would slow in the

first quarter of 2018.

       B.      Materially False and Misleading Statements Concerning Sales
               Growth in Japan

       275.    On February 8, 2018, Philip Morris issued a press release announcing its results

for the quarter and year ended December 31, 2017, which it filed with the SEC on Form 8-K (the

“2/8/18 Press Release”). The 2/8/18 Press Release stated that the Company’s net revenues,

excluding excise taxes, had increased 7.7% for the year to $28.7 billion, up 9.4% year-over-year

excluding unfavorable currency impacts. For the quarter, the Company reported that its cigarette

and heated tobacco unit shipment volumes had increased by 3.8% to 212.1 billion and its net

revenues, excluding excise taxes, had increased by 19% to $8.3 billion.       The 2/8/18 Press

Release also provided a 2018 full-year forecast that projected “[n]et revenue growth, excluding

excise taxes, of over 8.0%, excluding currency.”

       276.    Defendant Calantzopoulos was quoted in the 2/8/18 Press Release, stating that the

Company’s strong momentum from its fourth quarter results would continue in the new year.

The 2/8/18 Press Release stated as follows:

       A strong fourth-quarter performance helped drive robust full-year results,
       exemplified by currency-neutral, double-digit adjusted earnings per share growth,
       despite previously disclosed challenges in Russia and Saudi Arabia . . . .

       The excellent performance of our flagship smoke-free product IQOS – not only in
       Asia, but also in the vast majority of our launch geographies – underscored its


                                              - 94 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 98 of 130



       great promise and the commitment of our employees to lead the transformation of
       our industry towards a smoke-free future. Continued investment behind IQOS in
       2018 is expected to further drive its positive momentum.

       277.    The statement referenced above in ¶276 that “momentum” for iQOS in 2018 was

“positive” was materially false and misleading when made, because it failed to disclose and/or

misrepresented the following adverse facts that Defendants knew, or recklessly disregarded, at

the time the statement was made:

               (a)     that favorable sales trends Philip Morris experienced in the fourth quarter

of 2017 had not continued through the first quarter of 2018;

               (b)     that shipments of the Company’s heated tobacco units were on track to

decline 39% sequentially in the first quarter of 2018;

               (c)     that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling, and Defendants were already experiencing plateauing market

share growth in Japan, the Company’s primary market for iQOS;

               (d)     that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

               (e)     as a result of the foregoing, “momentum” for iQOS was, in fact, not

“positive.”

       278.    Following the issuance of the 2/8/18 Press Release, Philip Morris held a

conference call with analysts and investors to discuss its financial results and operations.

Defendants Calantzopoulos and King participated on the call and reiterated the Company’s

financial results as set forth in the 2/8/18 Press Release.          During the call, Defendant

Calantzopoulos discussed the performance of both iQOS devices and HeatSticks in Japan in

2017 and Defendants’ expectations for the first quarter of 2018, stating as follows:


                                              - 95 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 99 of 130



        In Japan, the spectacular performance of iQOS drove our results in 2017. Total
        shipment volume increased by nearly 30%, driven by the strong growth in
        HeatSticks demand and the increase in HeatSticks inventory level. Excluding
        estimated inventory movements, total shipment volume increased by 13.1%.

        The favorable inventory movements primarily reflected an increasing demand
        for HeatSticks, which we expect to grow further in the first quarter following a
        planned lifting of the restriction on iQOS device sales; the establishment of
        appropriate distributor inventory levels of heated tobacco units, given the
        current high dependence on a single manufacturing center; and the transition
        from air to sea freight of heated tobacco unit shipments, largely completed in
        the fourth quarter of 2017.

        279.     The statement referenced above in ¶278 that in Japan there was “increasing

demand for HeatSticks, which we expect to grow further in the first quarter” was materially false

and misleading when made, because it failed to disclose and/or misrepresented the following

adverse facts that Defendants knew, or recklessly disregarded, at the time the statement was

made:

                 (a)    that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                 (d)    as a result of the foregoing, demand for HeatSticks in Japan was not

“increasing” and was not set to “grow further” in the first quarter of 2018.

        280.     Defendant Calantzopoulos also underscored various factors that set Philip Morris

up for a favorable 2018 in connection with iQOS. While showing the below slide, he stated, in

pertinent part, as follows:



                                              - 96 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 100 of 130



         To close on 2017, I will cover in more detail the strong momentum of IQOS
         across geographies, beginning with Japan. As seen on this slide, HeatSticks
         recorded strong sequential quarterly share growth throughout the year, despite
         capacity limitations, first related to HeatSticks, and then on IQOS devices, as well
         as the increased availability of competitors’ heated tobacco products.

         We thus begin 2018 in excellent shape, with the supply of HeatSticks no longer
         an issue. The shipments of HeatSticks now shifted from air to lower-cost sea
         freight, and the capacity limits on IQOS device is behind us as of this month.




         281.    The statements referenced above in ¶280 that Philip Morris was “begin[ning]

2018 in excellent shape” in Japan and that, for iQOS, “Strong Momentum Continues in Japan”

were materially false and misleading when made, because they failed to disclose and/or

misrepresented the following adverse facts that Defendants knew, or recklessly disregarded, at

the time the statements were made:

                 (a)    that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that Philip Morris was experiencing plateauing market share growth in

Japan;


                                               - 97 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 101 of 130



               (d)     that shipments of HeatSticks to Japan were on track to decline by almost

seven billion units quarter-on-quarter in the first quarter of 2018;

               (e)     that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

               (f)     as a result of the foregoing, the Company was neither in “excellent shape”

in Japan nor was its iQOS momentum in Japan “strong” or set to “continue[].”

       282.    Moreover, Defendant Calantzopoulos’ statement that the “supply of HeatSticks

[is] no longer an issue” created a duty to disclose that demand for HeatSticks had materially

declined.

       283.    Defendant Calantzopoulos was also asked by an analyst from Goldman Sachs

about the Company’s outlook for combustible cigarette and HeatStick volume in Japan in 2018.

His exchange with the analyst was, in pertinent part, as follows:

       Eunjoo Hong - Goldman Sachs Group Inc., Research Division - MD, Co-
       Head of the GIR Asian Professionals Network, and Senior Analyst

       All right. I think I get that. Separately in -- so Japan. So first on iQOS, it sounds
       like if you kind of look at the retail market share performance and your shipment
       figures, you’re sort of a $12 billion or so in terms of additional shipments in 2017
       related to favorable inventory movement. And I think the way we should model
       this is the space in the base and so we’re not going to see an adverse impact in
       2018. So I just wanted to clarify that, number one. And number two, JT’s view of
       the total market decline in 2018 seems pretty sizable. So I’m just wondering what
       you’re thinking in terms of the combustible plus the HeatStick volume outlook for
       Japan, if there is anything changing from a secular perspective that you see?

       André Calantzopoulos - Philip Morris International Inc. - CEO & Director

       Yes. Look, we had to build these inventories for the reasons I explained, so I
       don’t see this decreasing. If I see anything as the volume goes up, it has to be
       adjusted, obviously, upwards over time. I’m talking our HeatSticks inventory.
       Obviously, we have reduced the combustible inventory to reflect the volumes of
       combustibles going down, and we’ll continue adjusting this during the year as it
       unfolds. So that’s to answer your first question. The second one is, look, we have


                                               - 98 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 102 of 130



         our own projection for total market in Japan, including obviously HeatSticks.
         And there’s nothing in the horizon that would affect -- that would cause any
         change in what happened in the previous years. . . .

         284.    The statement referenced above in ¶283 that “there’s nothing in the horizon that

would affect – that would cause any change in what happened in the previous years” in Japan

was materially false and misleading when made, because it failed to disclose and/or

misrepresented the following adverse facts that Defendants knew, or recklessly disregarded, at

the time the statements were made:

                 (a)    that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that Philip Morris was experiencing plateauing market share growth in

Japan;

                 (d)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                 (e)    as a result of the foregoing, the shipment volume of HeatSticks to Japan

was on track to decline by almost seven billion units quarter-on-quarter in the first quarter of

2018.

         285.    On February 13, 2018, Philip Morris filed the 2017 10-K, which was signed by,

inter alia, Defendants Calantzopoulos and King. The 2017 10-K repeated and restated the

annual and quarterly financial results and 2018 outlook of “over 8.0%” net revenue growth

provided in the 2/8/18 Press Release. In addition, the 2017 10-K stated that the favorable




                                              - 99 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 103 of 130



sequential sales trends experienced by Philip Morris in Japan in the fourth quarter of 2017 were

set to continue in the first quarter of 2018. For example, the 2017 10-K stated as follows:

       Excluding the favorable net impact of estimated cigarette and heated tobacco unit
       inventory movements of approximately 3.3 billion units, our total shipment
       volume decreased by 3.1%. The favorable inventory movements were driven
       primarily by approximately 8.5 billion units net in Japan reflecting: the
       increasing demand for HeatSticks, anticipated to further increase in the first
       quarter of 2018 following a planned lifting of the restriction on IQOS device
       sales; the establishment of appropriate distributor inventory levels of heated
       tobacco units, given the current high dependence on a single manufacturing
       center; and the transition from air freight to sea freight of heated tobacco units,
       largely completed in the fourth quarter of 2017.

       286.      The statement referenced above in ¶285 that demand for HeatSticks in Japan was

“anticipated to further increase in the first quarter of 2018” was materially false and misleading

when made, because it failed to disclose and/or misrepresented the following adverse facts that

Defendants knew, or recklessly disregarded, at the time the statements were made:

                 (a)    that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that demand for iQOS in Japan was slowing as a consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                 (d)    as a result of the foregoing, the demand for HeatSticks in Japan in the first

quarter of 2018 was not “anticipated to further increase.”

       287.      On February 21, 2018, Defendants Calantzopoulos, King and Olczak each

presented on behalf of Philip Morris at the CAGNY conference. In his prepared remarks,

Defendant Calantzopoulos stated that Philip Morris should be considered a “growth stock,”



                                              - 100 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 104 of 130



because “8%-plus currency-neutral net revenue growth is not just a 2017 or 2018

phenomenon” for the Company, but would likely continue into the future based on existing

trends and initiatives in the business.

         288.    The statements referenced above in ¶287 that Philip Morris was a “growth stock”

and that “8%-plus currency-neutral net revenue growth is not just a 2017 or 2018 phenomenon”

were materially false and misleading when made, because they failed to disclose and/or

misrepresented the following adverse facts that Defendants knew, or recklessly disregarded, at

the time the statements were made:

                 (a)    that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that Philip Morris was experiencing plateauing market share growth in

Japan;

                 (d)    that shipments of HeatSticks to Japan were on track to decline by almost

seven billion units quarter-on-quarter in the first quarter of 2018;

                 (e)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                 (f)    as a result of the foregoing, Defendants were poised to lower their 2018

guidance of 8% plus currency-neutral net revenue growth.




                                              - 101 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 105 of 130



       289.      During his portion of the CAGNY presentation, while showing the below slide,

Defendant Olczak highlighted the Company’s purported success in converting Japan’s existing

adult population to heated tobacco products, stating as follows:

       As the understanding of the category and its benefits are established in adult
       smoker communities, IQOS starts enjoying word of mouth, as adult smokers
       share experiences with friends and peers. Although this varies according to
       countries and cultures, it is universally true.




       290.      The statement referenced above in ¶289 regarding “word of mouth” amongst

adult smokers in Japan and the impact it was having on getting this demographic of smokers to

switch to iQOS was materially false and misleading when made, because it failed to disclose

and/or misrepresented the following adverse facts that Defendants knew, or recklessly

disregarded, at the time the statements was made:

                 (a)   that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (b)   that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;




                                             - 102 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 106 of 130



                 (c)   that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                 (d)   as a result of the foregoing, adult smokers in Japan were in fact switching

to iQOS at a lower rate than the Company had previously experienced.

       291.      Defendant Olczak also announced the Company’s plans to further penetrate into

existing iQOS markets in 2018, stating as follows:

       For 2018, our priority is to go deeper with IQOS into our existing launch
       markets. We feel comfortable with the number of markets where we are present,
       and plan to further deploy our many learnings across these markets to accelerate
       growth.

       292.      The statement referenced above in ¶291 that Defendants planned to “go deeper

with iQOS into our existing launch markets” was materially false and misleading when made,

because it failed to disclose and/or misrepresented the following adverse facts that Defendants

knew, or recklessly disregarded, at the time the statement was made:

                 (a)   that Defendants were already experiencing plateauing market share growth

in Japan, the Company’s primary market for iQOS;

                 (b)   that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;

                 (c)   that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (d)   that shipments of HeatSticks to Japan were on track to decline by almost

seven billion units quarter-on-quarter in the first quarter of 2018;




                                              - 103 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 107 of 130



               (e)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

               (f)    as a result of the foregoing, the Company already faced significant

obstacles preventing it from further penetrating into its most important existing market for iQOS.

       293.    Defendant Olczak further represented that accelerating iQOS growth trends

experienced at the end of 2017 were continuing into the first quarter of 2018, including in Japan.

While showing the below slide as part of his presentation, he stated as follows:

       [W]e recorded sequential growth in our heated tobacco unit national market
       shares in 2017. This growth trend continued in January of 2018, with standout
       performances in Korea, Portugal and Romania.




       294.    The statement referenced above in ¶293 that the “growth trend” in iQOS’

Japanese national market share “continued in January 2018” was materially false and misleading

when made, because it failed to disclose and/or misrepresented the following adverse facts that

Defendants knew, or recklessly disregarded, at the time the statement was made:

               (a)    that there was a risk that the January market share numbers for Japan that

Defendants were reporting were inflated because of the timing of competitor shipments;




                                             - 104 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 108 of 130



                (b)    that Philip Morris was experiencing plateauing market share growth in

Japan;

                (c)    that shipments of HeatSticks to Japan were on track to decline by almost

seven billion units quarter-on-quarter in the first quarter of 2018;

                (d)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim; and

                (e)    as a result of the foregoing, sequential growth in the Company’s HeatStick

national market share in Japan was lower than the rate that Defendants were reporting and was

not continuing in the first quarter of 2018.

         295.   In addition, Defendant Olczak reported on the growth of the Company’s weekly

offtake shares––an indicator of in-market sales––for HeatSticks in January in Japan. Olczak

showed the following slides and stated as follows:

         Our weekly offtake shares in Japan continued to grow in January, both
         nationally and in the prefectures where the heated tobacco category is the most
         mature from a competitive standpoint: Fukuoka, Sendai and Tokyo.




         In Sendai specifically, our weekly offtake share growth in January drove further
         growth in our heated tobacco category share. In fact, the category’s growth was
         driven primarily by IQOS.


                                               - 105 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 109 of 130




       296.   The statements referenced above in ¶295 touting the weekly offtake shares for

HeatSticks in Japan during January 2018 were materially false and misleading when made,

because by speaking about continued growth of HeatSticks in Japan, it created a duty to disclose

that Philip Morris was currently experiencing plateauing market share growth in Japan as a result

of saturating the younger, easier-to-convert iQOS user base, that demand for iQOS in Japan was

slowing as consumers learned of the FDA panel’s rejection of Philip Morris’s claim that iQOS is

safer than cigarettes and in light of other evidence rebutting that claim, and that shipments of

HeatSticks to Japan were on track to decline by almost seven billion units quarter-on-quarter,

which Defendants knew, or recklessly disregarded.

       297.   In addition, Defendant Olczak touted the high switching rates from cigarettes to

iQOS that were supposedly being achieved across various markets, especially in Japan. While

showing the following slides, Olczak stated as follows:

       Our strong share performances for IQOS continue to be underpinned by high
       IQOS switching across markets, which generally reflects rates of full and
       predominant conversion ranging from around 70% to 90%. IQOS switching
       rates in certain markets are beginning to reflect the emerging presence of




                                            - 106 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 110 of 130



       competition in the heated tobacco category, as IQOS purchasers experiment with
       newly available products, even if just temporarily.




              The most obvious example is Japan, where there are now several heated
       tobacco products. Looking at IQOS switching, an estimated 68% of IQOS
       purchasers have switched exclusively to the heated tobacco category.




       298.   The statement referenced above in ¶297 by Defendant Olczak highlighting Philip

Morris’s “strong share performances for IQOS,” particularly in Japan, was materially false and

misleading when made, because this statement created a duty to disclose the following adverse

facts that Defendants knew, or recklessly disregarded, at the time the statements were made:

              (a)     that the Company’s sales initiatives designed to convert adult smokers in

Japan to iQOS were struggling;




                                            - 107 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 111 of 130



                 (b)    that the Company had saturated the younger, easier-to-convert, iQOS user

base in Japan;

                 (c)    that Philip Morris was experiencing plateauing market share growth in

Japan; and

                 (d)    that demand for iQOS in Japan was slowing as consumers learned of the

FDA panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes and in light of

other evidence rebutting that claim.

        299.     On April 19, 2018, Defendants stunned the market by revealing that growth in

iQOS sales had slowed in Japan in the first quarter because the Company was experiencing

“less-rapid-than-initially-projected growth in sales of devices to consumers in Japan in the first

quarter, as we are now reaching more conservative adult smoker segments that may require, at

least at first, slightly more time for adoption.”

        300.     In addition, Philip Morris reported 6.2 billion HeatStick shipments to Japan in the

first quarter – approximately 7 billion fewer HeatSticks than the Company shipped to that

market in the prior quarter – and overall first quarter HeatStick shipments of just 9.6 billion,

which represented a 39% decline from the fourth quarter of 2017.             As a result of these

developments, Defendants lowered the Company’s previously-announced net revenue growth

guidance to “approximately 8.0%.”

        301.     In response to this disappointing news, the price of Philip Morris common stock

plummeted, falling from $101.44 per share on April 18, 2018 to close at $85.64 per share on

April 19, 2018 – a decline of $15.80 per share, or approximately 15%, on high trading volume of

more than 45 million shares trading, more than 10 times greater than the average daily trading

volume during the Class Period.




                                               - 108 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 112 of 130



       302.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiffs and other Class members have

suffered significant losses and damages.

       C.      Philip Morris’s Class Period SEC Filings Did Not Comply with SEC
               Disclosure Requirements

       303.    Item 7 of Form 10-K and Item 2 of Form 10-Q require SEC registrants to furnish

the information called for under Item 303 of Regulation S-K [17 C.F.R. §229.303],

Management’s Discussion and Analysis of Financial Condition and Results of Operations

(“MD&A”). Among other things, Item 303 of Regulation S-K required that Philip Morris’s

Class Period Forms 10-K and 10-Q disclose known trends or uncertainties that had, or were

reasonably likely to have, a material impact on its revenues or income from continuing

operations.

       304.    In 1989, the SEC issued interpretative guidance associated with the requirements

of Item 303 of Regulation S-K concerning the disclosure of material trends or uncertainties. In

particular, the interpretative guidance states specifically that when an SEC registrant knows that

a competitor has introduced to the marketplace a product similar to its own at a price less than

that charged by the registrant, a known uncertainty that is reasonably likely to have a material

effect on its future operating results exists, and disclosure is required.     The interpretative

guidance states, in pertinent part, as follows:

       A disclosure duty exists where a trend, demand, commitment, event or uncertainty
       is both presently known to management and reasonably likely to have material
       effects on the registrant’s financial condition or results of operation.

                                           *        *       *

       Events that have already occurred or are anticipated often give rise to known
       uncertainties. For example, a registrant may know that a material government
       contract is about to expire. The registrant may be uncertain as to whether the
       contract will be renewed, but nevertheless would be able to assess facts relating to


                                                  - 109 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 113 of 130



       whether it will be renewed. More particularly, the registrant may know that a
       competitor has found a way to provide the same service or product at a price
       less than that charged by the registrant, or may have been advised by the
       government that the contract may not be renewed. The registrant also would have
       factual information relevant to the financial impact of non-renewal upon the
       registrant. In situations such as these, a registrant would have identified a
       known uncertainty reasonably likely to have material future effects on its
       financial condition or results of operations, and disclosure would be
       required.

       305.    In 2003, the SEC issued additional interpretative guidance relating to the

requirements of Item 303. Such guidance states, in pertinent part:

       We believe that management’s most important responsibilities include
       communicating with investors in a clear and straightforward manner. MD&A
       is a critical component of that communication. The Commission has long
       sought through its rules, enforcement actions and interpretive processes to elicit
       MD&A that not only meets technical disclosure requirements but generally is
       informative and transparent.

       306.    Thus, the MD&A disclosures in Philip Morris’s Forms 10-K and 10-Q it filed

with the SEC during the Class Period were materially false and misleading because Defendants

failed to disclose the known uncertainties associated with: (i) the level of saturation among the

early adopters and innovators in Japan and how that would impact iQOS and HeatStick sales in

2018; (ii) consumer demand following the FDA panel’s rejection of Philip Morris’s claim that

iQOS is safer than cigarettes based on the flawed clinical studies and other evidence rebutting

that claim; and (iii) the accuracy of Philip Morris’s Japanese market share number as compared

to its competitors. As a result, these were events presenting known trends and uncertainties that

were reasonably likely to – and, when they came to fruition during the Class Period, did –

adversely affect Philip Morris’s financial condition and results. The omission of this information

violated the disclosure obligation imposed by Item 303.

       307.    In addition, Item 1A of both Form 10-K and Form 10-Q requires SEC registrants

to furnish the information called for under Item 503 of Regulation S-K [17 C.F.R. §229.503],



                                             - 110 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 114 of 130



Risk Factors. Item 503 of Regulation S-K required that Philip Morris’s Class Period Forms 10-K

and 10-Q disclose the most significant matters that make an investment in Philip Morris risky.

         308.   As detailed herein, during the Class Period, Philip Morris’s Forms 10-K and 10-Q

failed to disclose: (1) that the risk that Philip Morris would not obtain approval from the FDA to

sell iQOS in the United States as a modified risk tobacco product was undermined by the fact

that: (i) some of the iQOS clinical study results were invalid, as Philip Morris failed to comply

with GCP and other generally accepted clinical study practices; and (ii) other scientific studies

conducted by Philip Morris showed that iQOS contained compounds of toxicological concern in

higher quantities than in conventional cigarettes, all of which were known to Defendants; and (2)

the risk that the market for early adopters and innovators in Japan might have reached saturation

such that growth of iQOS and HeatStick sales would slow in the first quarter of 2018.

                         ADDITIONAL SCIENTER ALLEGATIONS

         309.   As alleged herein, Defendants acted with scienter in that they knew, or recklessly

disregarded, that the public documents and statements issued or disseminated in the name of the

Company (or in their own name) were materially false and misleading; knew or recklessly

disregarded that such statements or documents would be issued or disseminated to the investing

public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal securities

laws. For example, Defendants knew that the studies used to support their claim that iQOS is

less harmful than cigarettes were not conducted in accordance with GCP and did not support

their false claims. And, in light of the fact that this news spread in the Japanese market and was

an issue of significant concern, Defendants’ repeated reassurances that demand for iQOS in

Japan remained strong were made with knowledge of their falsity or in reckless disregard of the

truth.


                                             - 111 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 115 of 130



       310.    Defendants, by virtue of their receipt of information reflecting the true facts

regarding Philip Morris, their control over, and/or receipt and/or modification of Philip Morris’s

materially false and misleading misstatements, were active and culpable participants in the

fraudulent scheme alleged herein.

       311.    Because of their positions within Philip Morris, Defendants Calantzopoulos,

Olczak, King, Picavet, and Peitsch had access to non-public information about the Company’s

business, operations, operational trends, financial statements, markets, and present and future

business prospects via access to internal corporate documents, conversations and connections

with other corporate officers and employees, attendance at management and/or Board of

Directors meetings and committees thereof, and via reports and other information provided to

them in connection therewith. Because of their possession of such information, these Defendants

knew, or recklessly disregarded, that the adverse facts specified herein had not been disclosed to,

and were being concealed from, the investing public.

       312.    The Individual Defendants, by virtue of their high-level positions with the

Company, directly participated in the management of the Company, were directly involved in the

day-to-day operations of the Company at the highest levels and were privy to confidential

proprietary information concerning the Company and its business, operations, financial

statements, and financial condition, as alleged herein.

       313.    Defendants knew and/or recklessly disregarded the falsity and misleading nature

of the information which they caused to be disseminated to the investing public. The fraudulent

activity alleged herein could not have been perpetrated during the Class Period without the

knowledge and complicity or, at least, the reckless disregard of the officers at the highest levels

of the Company, including Defendant Calantzopoulos.




                                              - 112 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 116 of 130



        314.    For example, Defendants Calantzopoulos, King, Olczak, and Picavet were all

executive officers or in top management positions at Philip Morris and, at a minimum, would

have been aware of key facts related to the Company’s operations.

        315.    In addition, the fraud alleged herein relates to the core business and operations of

Philip Morris so knowledge of the fraud may be imputed to Defendants. As explained herein,

the entire business model of Philip Morris has been transformed to focus on replacing traditional

cigarettes with “smoke free” products. iQOS is the “smoke free” product that Philip Morris is

pushing to fulfill this goal.

        316.    Moreover, Defendants possessed substantial motives for failing to disclose that

Philip Morris’s clinical studies failed to comply with Good Clinical Practices and to disclose the

fact that there was a significant decrease in demand for iQOS in Japan. During the Class Period,

Defendant Calantzopoulos, as well as other senior Company executives, in connection with the

fraudulent scheme alleged herein, sold more than $31 million worth of Philip Morris common

stock, while in possession of material non-public information, as set forth below:

   Filer Name                   Title           Date          Shares       Price        Proceeds
Andres                Chief                Feb. 15, 2017       35,000      $102.65      $3,592,750
Calantzopoulos        Executive Officer    Feb. 22, 2018       49,000      $103.66      $5,079,340
                                                               84,000                   $8,672,090
Louis Camilleri       Chairman             Feb. 17, 2017       60,000      $103.33      $6,199,800
                      of the Board         Oct. 24, 2017      108,979      $108.38     $11,811,144
                                                              168,979                  $18,010,944
Marc Firestone        General Counsel      Feb. 15, 2017       17,088      $102.57      $1,752,716
                                           Feb. 22, 2018       13,650      $104.63      $1,428,200
                                                               30,738                   $3,180,916
TOTAL:                                                        297,717                  $31,487,950

        317.    For example, Philip Morris filed the 2016 10-K on February 14, 2017, which was

signed by Defendants Calantzopoulos and Olczak. In the 2016 10-K, Defendants stated, inter

alia, that the results from the clinical studies for iQOS conducted by the Company “are generally



                                              - 113 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 117 of 130



consistent with the expected direction of change and indicate that switching completely to IQOS

led to an overall improvement of clinical risk markers affected by smoking after only three

months.” The next day, Calantzopoulos sold 35,000 shares of his personally held Philip Morris

shares for proceeds of nearly $3.6 million.

       318.    In addition, on February 22, 2018––the very day after he and Defendants King

and Olczak presented at the CAGNY conference discussing the supposedly robust performance

of iQOS in Japan––Calantzopoulos unloaded 49,000 shares of his personally held Philip Morris

stock, for over $5 million in proceeds.             This sale was the largest ever by Defendant

Calantzopoulos in his position as CEO of the Company and more than 22% above his next

largest sale of Philip Morris stock in at least the preceding five years.

       319.    This sale also occurred near peak trading prices during the Class Period and at

more than $18 above the price Philip Morris shares fell to after revelations of the truth entered

the market.

       320.    Taken collectively, Defendant Calantzopoulos’ Class Period Philip Morris stock

sales support an inference of scienter because these sales were timed to capitalize on Philip

Morris’s inflated stock price before the news was revealed to the market that, despite

Defendants’ positive statements about iQOS growth, iQOS market share growth in Japan was

actually plateauing in the first quarter of 2018.

       321.    The allegations above also establish a strong inference that Philip Morris as an

entity acted with corporate scienter throughout the Class Period, as its officers, management, and

agents, including, but not limited to, the Individual Defendants, had actual knowledge of the

misrepresentations and omissions of material facts set forth herein (for which they had a duty to

disclose), or acted with reckless disregard for the truth because they failed to ascertain and to




                                               - 114 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 118 of 130



disclose such facts, even though such facts were available to them.                 Such material

misrepresentations and/or omissions were done knowingly or with recklessness, and without a

reasonable basis, for the purpose and effect of concealing Philip Morris’s true operating

condition and present and expected financial performance from the investing public.              By

concealing these material facts from investors, Philip Morris maintained and/or increased the

prices of its artificially inflated securities throughout the Class Period.

                            LOSS CAUSATION/ECONOMIC LOSS

        322.    During the Class Period, as detailed above, Philip Morris and the Individual

Defendants made false and misleading statements and engaged in a scheme to deceive the market

and a course of conduct that artificially inflated the prices of Philip Morris’s securities, and

operated as a fraud or deceit on Class Period purchasers of Philip Morris securities by

misrepresenting the Company’s business and prospects. Later, when Defendants’ prior

misrepresentations and fraudulent conduct became known to the market, the price of Philip

Morris’s securities declined as the prior artificial inflation came out of the price over time. As a

result of their purchases of Philip Morris securities during the Class Period, Plaintiffs and other

members of the Class suffered economic loss, i.e., damages, under the federal securities laws.

        323.    On December 20, 2017, Reuters released a comprehensive investigative report

detailing irregularities in the clinical trials underpinning the Company’s FDA application for

iQOS in the United States. Reuters highlighted significant deficiencies within the clinical trials,

such as tainted urine samples and shortcomings in the training and professionalism of the lead

investigators, i.e., lack of English skills from researchers, failure to follow basic procedure to

obtain informed consent, and uninformed and unsophisticated investigators, among other

concerns.




                                               - 115 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 119 of 130



       324.    On this news, the Company’s stock price fell $3.75 per share or approximately

3.5%, to close at $104.37 per share on December 20, 2017, damaging investors.

       325.    Then, on January 25, 2018, The New York Times published an article entitled

“F.D.A. Panel Rejects Philip Morris’s Claim That Tobacco Stick Is Safer Than Cigarettes,”

reporting the FDA’s Tobacco Products Scientific Advisory Committee had recommended for the

rejection of Philip Morris’s bid to market iQOS as safer than traditional cigarettes in the United

States. According to the article, among other things, the Committee questioned the quality of the

science behind the company’s safety claims, and in an eight-to-one vote, the “panel rejected the

company’s contention that ‘scientific studies have shown that switching completely from

cigarettes to the IQOS system can reduce the risks of tobacco-related diseases.’”

       326.    On this news, the Company’s stock price fell $3.11 per share or 2.81%, to close at

$107.49 on January 25, 2018.

       327.    On April 19, 2018, Philip Morris reported its financial results for the quarter

ended March 31, 2018. The Company revealed that it had only achieved cigarette and heated

tobacco unit shipment volumes of 173.8 billion units, a decline of 2.3%. This result was

significantly worse than consensus estimates of a total volume decline of only 0.6%. Similarly,

the Company’s cigarette volumes declined 5.3%, despite being compared against an 11.5%

decline from the prior-year quarter. The Company’s heated tobacco unit sales fared particularly

poorly, with quarterly sales of only 9.6 billion units compared to consensus estimates of 13.2

billion units, which represented a sequential decline of nearly 39%.

       328.    Defendants further revealed that growth had slowed in the same key Japan

markets that had been highlighted by Defendants. In addition, the release revealed that the

Company was no longer positioned to achieve net revenue growth greater than 8%,




                                             - 116 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 120 of 130



notwithstanding Defendant Calantzopoulos’ statement made more than halfway through the

disappointing quarter, i.e., suggesting that this growth rate would be maintained for the

foreseeable future. Later, in connection with its second quarter 2018 results, Philip Morris

revealed that it was only on track to achieve 3% to 4% projected currency neutral net revenue

growth for 2018.

       329.       While the Defendants disclosed that the Company’s sales initiatives were having

limited success in converting “more conservative adult smoker segments,” they further revealed

the troubling extent of the problem on an earnings call held that same day. On the call,

Defendant King disclosed that the Company’s sale of heated tobacco units in Japan had hit a

“plateau.” Rather than being needed to meet growing demand as was represented to investors,

Defendant King claimed that Philip Morris’s increased shipments to Japan at the end of 2017 had

come “close to saturating the early adopters and innovators,” as sales initiatives had stalled

throughout the quarter. Defendant King also revealed that the Company had achieved Japan

market share for March of 15.6%, which implied that February––the same month during which

Defendants had touted a “growing” Japan market share of “16.3%”––had been the worst month

of the quarter.

       330.       On this news, the Company’s stock price fell $15.80 per share, or more than 15%,

to close at $85.64 per share on April 19, 2018. This represented the worst daily decline for the

Company’s stock in nearly a decade.

           APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON
                               THE MARKET

       331.       Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine in that, among other things:




                                               - 117 -
         Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 121 of 130



                (a)    Defendants made public misrepresentations or failed to disclose material

facts during the Class Period;

                (b)     the omissions and misrepresentations were material;

                (c)     the Company’s stock traded in an efficient market;

                (d)    the misrepresentations alleged would tend to induce a reasonable investor

to misjudge the value of the Company’s stock; and

                (e)    Plaintiffs and other members of the Class purchased Philip Morris

common stock between the time Defendants misrepresented or failed to disclose material facts

and the time the true facts were disclosed, without knowledge of the misrepresented or omitted

facts.

         332.   At all relevant times, the markets for Philip Morris securities were efficient for the

following reasons, among others:

                (a)    as a regulated issuer, Philip Morris filed periodic public reports with the

SEC;

                (b)    Philip Morris regularly communicated with public investors via

established market communication mechanisms, including through regular disseminations of

press releases on the major news wire services and through other wide-ranging public

disclosures, such as communications with the financial press, securities analysts, and other

similar reporting services;

                (c)    Philip Morris was followed by several securities analysts employed by

major brokerage firm(s) who wrote reports that were distributed to the sales force and certain

customers of their respective brokerage firm(s) and that were publicly available and entered the

public marketplace; and




                                               - 118 -
          Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 122 of 130



                 (d)    Philip Morris’s common stock was actively traded in an efficient market,

namely the NYSE, under the ticker symbol “PM.”

          333.   As a result of the foregoing, the market for Philip Morris securities promptly

digested current information regarding Philip Morris from publicly available sources and

reflected such information in the prices of Philip Morris’s securities. Under these circumstances,

all purchasers of Philip Morris securities during the Class Period suffered similar injury through

their purchase of Philip Morris securities at artificially inflated prices and the presumption of

reliance applies.

          334.   Further, to the extent that the Defendants concealed or improperly failed to

disclose material facts with regard to the Company, Plaintiffs are entitled to a presumption of

reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153

(1972).

                                      NO SAFE HARBOR

          335.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or


                                             - 119 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 123 of 130



misleading, and/or the forward-looking statement was authorized or approved by an executive

officer or top management of Philip Morris who knew that the statement was false when made.

       336.    In connection with the CAGNY conference presentation, Defendants included a

slide of “Forward-Looking and Cautionary Statements.” These purported cautionary statements

were not meaningful, because they failed to disclose, inter alia, the risk that the Company had

already saturated the younger, easier-to-convert, iQOS user base in Japan, which Defendants

would later admit they were aware of, by telling investors on April 19, 2018 that “we knew the

consumer dynamic that we had – close to saturating the early adopters and innovators.”

       337.    In addition, the “Forward-Looking and Cautionary Statements” that Defendants

provided at the CAGNY conference failed to disclose the risk that the Japanese market share

number they were presenting for January 2018 was inflated due to competitor shipment timings,

which Defendants acknowledged they were aware of and analysts complained should have been

disclosed.

                               CLASS ACTION ALLEGATIONS

       338.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons or entities who purchased or otherwise acquired

Philip Morris securities between July 26, 2016 and April 18, 2018, inclusive (the “Class”).

Excluded from the Class are Defendants, members of the immediate family of each of the

Individual Defendants, any subsidiary or affiliate of Philip Morris, and the directors and officers

of Philip Morris and their families and affiliates at all relevant times.

       339.    The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits

to the parties and the Court. As of July 23, 2018, there were 1,554,506,845 shares outstanding of

Philip Morris’s common stock.


                                               - 120 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 124 of 130



       340.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions which may affect individual Class members include:

               (a)     Whether the Exchange Act was violated by Defendants;

               (b)     Whether Defendants omitted and/or misrepresented material facts;

               (c)     Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

               (d)     Whether Defendants knew or recklessly disregarded that their statements

were false and misleading;

               (e)     Whether the prices of Philip Morris securities were artificially inflated;

and

               (f)     The extent of damage sustained by Class members and the appropriate

measure of damages.

       341.    Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from Defendants’ wrongful conduct.

       342.    Plaintiffs will adequately protect the interests of the Class and have retained

counsel experienced in securities class action litigation. Plaintiffs have no interests that conflict

with those of the Class.

       343.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                              - 121 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 125 of 130



                                      CLAIMS FOR RELIEF

                                             COUNT I

                       For Violation of Section 10(b) of the Exchange Act
                            and Rule 10b-5 Against All Defendants

        344.   Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        345.   During the Class Period, Defendants disseminated or approved the false

statements above, which they knew or recklessly disregarded were misleading in that they

contained misrepresentations or omissions and failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

        346.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

they:

               (a)     Employed devices, schemes, and artifices to defraud;

               (b)     Made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

               (c)     Engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Plaintiffs and others similarly situated in connection with their purchases of

Philip Morris securities during the Class Period.

        347.   Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Philip Morris securities. Plaintiffs and the

Class would not have purchased Philip Morris securities at the prices they paid, or at all, if they




                                              - 122 -
        Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 126 of 130



had been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

       348.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their purchases of

Philip Morris securities during the Class Period.

                                             COUNT II

                       For Violation of Section 20(a) of the Exchange Act
                              Against the Individual Defendants

       349.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       350.    The Individual Defendants acted as controlling persons of Philip Morris within

the meaning of Section 20(a) of the Exchange Act. By virtue of their positions and their power

to control public statements about Philip Morris, the Individual Defendants had the power and

ability to control the actions of Philip Morris and its employees. By reason of such conduct,

Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

       A.      Declaring this action to be a proper class action pursuant to Federal Rule
               of Civil Procedure 23;

       B.      Awarding Plaintiffs and the members of the Class damages and interest;

       C.      Awarding Plaintiffs’ reasonable costs, including attorneys’ fees; and

       D.      Awarding such equitable/injunctive relief or other relief as the Court may
               deem just and proper.

                                           JURY DEMAND

       Plaintiffs demand a trial by jury.

Dated: May 10, 2019

                                              - 123 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 127 of 130



                                             Respectfully submitted,

___/s/Jeremy A. Lieberman                    _/s/ David A. Rosenfeld
POMERANTZ LLP                                ROBBINS GELLER RUDMAN &
Jeremy A. Lieberman                            DOWD LLP
Emma Gilmore                                 Samuel H. Rudman
Villi Shteyn (pro hac vice application       David A. Rosenfeld
forthcoming)                                 Robert D. Gerson
600 Third Avenue, 20th Floor                 58 South Service Road, Suite 200
New York, NY 10016                           Melville, NY 11747
Telephone: (212) 661-1100                    Telephone: 631/367-7100
Facsimile: (212) 661-8665                    631/367-1173 (fax)
Email: jalieberman@pomlaw.com                srudman@rgrdlaw.com
Email: egilmore@pomlaw.com                   drosenfeld@rgrdlaw.com
Email: vshteyn@pomlaw.com                    rgerson@rgrdlaw.com

POMERANTZ LLP                                Co-Lead Counsel for Lead Plaintiffs
Patrick V. Dahlstrom
Ten South LaSalle Street, Suite 3505
Chicago, Illinois 60603
Telephone: (312) 377-1181
Facsimile: (312) 377-1184
Email: pdahlstrom@pomlaw.com

POMERANTZ LLP
Jennifer Pafiti
1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024
Phone: (310) 405-7190
Email: jpafiti@pomlaw.com

Co-Lead Counsel for Lead Plaintiffs




                                         - 124 -
       Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 128 of 130




      CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       TEAMSTERS LOCAL 710 PENSION FUND ("Plaintiff') declares:
       I.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
       2.      Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiffs counselor in order to participate in this private action or
any other litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                   Transaction                                                 Price Per Share

                                      See attached Schedule A.

       5.     (a)    Plaintiff has been appointed to serve as a representative party
for a class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
 City a/Birmingham Firemen's and Policemen's Supplemental Pension System v. Credit Suisse Group AG. ef aI.,
                                      No. 1: 17-cv-l0014 (S.D.N.Y.)
                   Barry v. Colony NorthStar, Inc., et al.. No.2: 18-cv-002888 (C.D. CaL)


             (b)    Plaintiff is seeking to serve as a representative party for a class
in the following actions filed under the federal securities laws:
                                                     None.

             (c)   Plaintiff initially sought to serve as a representative party for a
class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
                   Wigginton v. Advance Allto Parts, Inc" et al., No. 1: 18-cv-00212 (D. Del.)
                           Lopes v. Fitbit, Inc" et al., No. 3: lS-cv-06665 (N.D. CaL)
                      LII v. Align Technology, Inc" et al., No. 5: lS-cv-06720 (N.D. CaL)




                                                                                                 PHILIP MORRIS
      Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 129 of 130




      6.     Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,
except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.
      I declare under penalty of perjury that the foregoing is true and correct.
Executed this 10th day of May, 2019.
                                       TEAMSTERS LOCAL 710 PENSION
                                       FUND

                                       By:




                                         - 2-
                                                                          PHILIP MORRIS
           Case 1:18-cv-08049-RA Document 92 Filed 05/10/19 Page 130 of 130



                                            SCHEDULE A

                                      SECURITIES TRANSACTIONS

                       Stock

                       Date                      Amount of
                     Acquired                  Shares Acquired       Price

                     11/22/2016                     5,184            $90.04
                     12/02/2016                     5,025           $88.02
                     08/04/2017                     9,288           $114.77
                     11/15/2017                    25,324           $102.06
                     01/24/2018                     1,977           $110.65
                     02/21/2018                    13,195           $104.02

                        Date                      Amount of
                        Sold                     Shares Sold         Price

                     08/31/2016                     177             $99.93
                     04/20/2017                    10,950           $110.07
                     06/07/2017                    22,535           $122.04
                     06/2212017                     100             $119.71
                     06/22/2017                     317             $119.71
                     06/2312017                     147             $119.58
                     06/28/2017                      76             $118.93
                     08/07/2017                     117             $115.86
                     02/26/2018                     223             $106.68

·Opening position of 45,707 shares.



                       Bonds

                        Date                       Type of           Face
                        Sold                        Debt            Amount     Price

                     01/23/2017              3.25% due 11/10/2024   230,000   $100.53
                     03/22/2017              3.25% due 11/10/2024   100,000   $100.53
